Exhibit 10.41

Execution Version

FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND GUARANTY

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND
GUARANTY (this “Amendment”), is made and entered into as of May 16, 2012, by and
among AARON’S, INC., a Georgia corporation (“Sponsor”), each of the lending
institutions listed on the signature pages hereto (such lenders, the
“Participants”) and SUNTRUST BANK, a banking corporation organized and existing
under the laws of Georgia having its principal office in Atlanta, Georgia, as
Servicer (in such capacity, the “Servicer”).

W I T N E S S E T H:

WHEREAS, the Sponsor, the Participants and the Servicer are parties to a certain
Second Amended and Restated Loan Facility Agreement and Guaranty, dated as of
June 18, 2010, as amended by that certain First Amendment to Second Amended and
Restated Loan Facility Agreement and Guaranty dated as of March 31, 2011, by
that certain Second Amendment to Second Amended and Restated Loan Facility
Agreement and Guaranty dated as of May 18, 2011 and by that certain Third
Amendment to Second Amended and Restated Loan Facility Agreement and Guaranty
dated as of July 1, 2011 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Facility Agreement”; capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Loan Facility Agreement), pursuant to which the Participants have
made certain financial accommodations available to the Sponsor;

WHEREAS, the Sponsor has requested that the Participants and the Servicer amend
certain provisions of the Loan Facility Agreement, and subject to the terms and
conditions hereof, the Participants are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Sponsor, the Participants and the Servicer
agree as follows:

 

1. Amendments.

(a) Section 1.1 of the Loan Facility Agreement is amended by replacing the
definitions of “Borrower Rate”, “Canadian Loan”, “Canadian Loan Commitment”,
“Canadian Master Note”, “Loan Term” and “US Franchisee” in their entirety with
the following:

“Borrower Rate” shall mean, (a) with respect to each US Loan, the Prime Rate per
annum plus any additional margin per annum specified for such US Loan by Sponsor
in the applicable Funding Approval Notice, such margin not to exceed ten percent
(10.0%) per annum calculated based upon the actual number of days elapsed in a
360 day year; provided that, at no time may there be more than five different
Borrower Rates for US Lines of Credit, and no more than five different Borrower
Rates for US Revolving Loans and US Term Loans and (b) with respect to each
Canadian Loan, the Canadian Prime Rate per annum plus any additional margin per
annum specified for such Canadian Loan by Sponsor in the applicable Funding
Approval Notice, such margin not to exceed ten percent (10.0%) per annum
calculated based upon the actual number of days elapsed in a 360-day year;
provided that, at no time may there be more than five different Borrower Rates
for Canadian Lines of Credit, and no more than five different Borrower Rates for
Canadian Revolving Loans and Canadian Term Loans.



--------------------------------------------------------------------------------

“Canadian Loan” shall mean either a Canadian Term Loan, a Canadian Revolving
Loan or a Canadian Line of Credit Loan, as the case may be.

“Canadian Loan Commitment” shall mean the commitment by the Servicer to make
Advances to any Canadian Borrower in Canadian Dollars in the amount not
exceeding, and upon the terms described in, the applicable Funding Approval
Notice and the applicable Canadian Loan Documents, which Canadian Loan
Commitment may be a Canadian Line of Credit Commitment, a Canadian Revolving
Commitment or a Canadian Term Loan Commitment.

“Canadian Master Note” shall mean a Canadian Line of Credit Note, a Canadian
Revolving Note or a Canadian Term Note, as the case may be.

“Loan Term” shall mean, with respect to any Loan, the prescribed term of the
Loan Commitment relating to such Loan, as documented in the applicable Loan
Documents, and any term-out period thereafter; provided, however, that the Loan
Term shall not exceed (x) in the case of a Line of Credit Commitment, 364 days
subject to extension in accordance with the terms of the applicable Loan
Agreement, plus, in the event that the Line of Credit Commitment is terminated
upon ninety (90) days’ prior notice from the Servicer, the Amortization Period
and (y) in the case of a US Revolving Commitment and a US Term Loan Commitment,
four (4) years and (z) in the case of a Canadian Revolving Commitment and a
Canadian Term Loan Commitment, two (2) years.

“US Franchisee” shall mean those certain store operators located in the United
States of America that own and operate stores under the Aaron’s franchise or the
HomeSmart franchise.

(b) Section 1.1 of the Loan Facility Agreement is amended adding the following
definitions of “Canadian Revolving Commitment”, “Canadian Revolving Loans”,
“Canadian Revolving Note”, “HomeSmart”, “Revolving Commitment”, “Revolving
Loans” and “Term Loans” in the appropriate alphabetical order:

“Canadian Revolving Commitment” shall mean a commitment to make Canadian
Revolving Loans to a Canadian Borrower pursuant to a Loan Agreement.

“Canadian Revolving Loans” shall mean Advances made to a Canadian Borrower
pursuant to a Canadian Revolving Commitment.

“Canadian Revolving Note” shall mean that certain Revolving Note, executed by a
Canadian Borrower in favor of the Servicer, evidencing such Canadian Borrower’s
obligation to repay all Canadian Revolving Loans made to it pursuant to a
Canadian Revolving Commitment, substantially in the form of Exhibit A-3 to the
Canadian Loan Agreement, with such changes as the Sponsor and the Servicer shall
agree to from time to time.

“HomeSmart” shall mean the “HomeSmart” concept of Aaron’s or 99LTO, LLC, a
Georgia limited liability company and a wholly owned subsidiary of the Sponsor.

 

2



--------------------------------------------------------------------------------

“Revolving Commitment” shall mean either a US Revolving Commitment or Canadian
Revolving Commitment, as the case may be.

“Revolving Loans” shall mean either a US Revolving Loan or Canadian Revolving
Loan, as the case may be.

“Term Loans” shall mean either a US Term Loan or Canadian Term Loan, as the case
may be.

(c) Section 2.1(a) of the Loan Facility Agreement is amended by replacing the
reference to “May 16, 2012” in subsection (a) of such Section with “May 15,
2013”.

(d) Section 2.1 of the Loan Facility Agreement is amended by (i) changing the
title of subsection (e) of such Section to “Authorization of Canadian Revolving
Commitment and Canadian Term Loan Commitment; Loan Terms”, (ii) by replacing
clause (i) of subsection (e) with the following and (iii) by adding the
following clause (iii) to subsection (e) thereof:

(i) Within the limits of the Facility Commitment and the Canadian Subfacility
Amount and in accordance with the procedures set forth in this Agreement and the
Servicing Agreement, the Sponsor may authorize the Servicer to establish a
Canadian Revolving Commitment and/or a Canadian Term Loan Commitment in favor of
a Canadian Franchisee who meets the credit criteria established by the Sponsor.

(iii) The amount of each Canadian Revolving Commitment shall be determined by
the Sponsor, but shall not be less than Cdn$100,000. Pursuant to the Canadian
Revolving Commitment, the Servicer shall agree to make Advances in Canadian
Dollars to the Canadian Borrower thereunder. Each Canadian Revolving Loan shall
bear interest at the Borrower Rate designated by Sponsor in the applicable
Funding Approval Notice, and interest shall be payable on each Borrower Payment
Date and on the Maturity Date of such Canadian Revolving Loan when all principal
and interest shall be due and payable in full. Each Canadian Revolving Loan may
be prepaid in full or in part only on a Canadian Borrower Payment Date for such
Canadian Revolving Loan (and not on other days), without premium or penalty. The
Loan Term of each Canadian Revolving Loan shall not exceed two years. The
proceeds of each Advance made pursuant to the Canadian Revolving Commitment
shall be used for general corporate purposes. Each Canadian Borrower with a
Canadian Revolving Commitment shall agree to pay a commitment fee on the unused
Canadian Revolving Commitment in an amount to be determined by the Sponsor but
in any event not to exceed 1.00% per annum, such commitment fee to be paid
quarterly, in arrears. At no time, except as otherwise provided in the form of
Loan Agreement, shall the aggregate outstanding principal amount of all Canadian
Revolving Loans and Canadian Term Loans made to any Canadian Borrower exceed the
Franchisee Borrowing Base of such Canadian Borrower as in effect at such time.

(e) Section 2.9 of the Loan Facility Agreement is amended by replacing clause
(ii) of such Section in its entirety with the following:

(ii) the Servicer to make Advances pursuant to existing Revolving Commitments,

 

3



--------------------------------------------------------------------------------

(f) Section 3.1 of the Loan Facility Agreement is amended by replacing the last
sentence of subsection (e) of such Section in its entirety with the following:

Each of the Participants acknowledges and agrees that the Servicer shall be
relying solely upon the Sponsor for purposes of calculating and ensuring
compliance by Borrowers with the Franchisee Borrowing Base for each US Revolving
Loan, US Term Loan, Canadian Revolving Loan and Canadian Term Loan.

(g) Article IX of the Loan Facility Agreement is amended by replacing the
references to “US Revolving Commitments” in the last paragraph of such Article
with “Revolving Commitments”.

(h) Schedule 1.1(a) to the Loan Facility Agreement is amended by replacing such
Schedule in its entirety with the Schedule 1.1 (a) attached hereto.

(i) Exhibit B to the Loan Facility Agreement is amended by replacing such
Exhibit in its entirety with the Exhibit B attached hereto.

(j) Exhibit C to the Loan Facility Agreement is amended by:

(i) replacing the first whereas clause with the following:

WHEREAS, Borrower engages in the business of leasing and selling furniture,
electronics, appliances, and other household goods and is a franchisee of
Aaron’s, Inc., a Georgia corporation formerly known as Aaron Rents, Inc.
(“Aaron”) or a franchisee of 99LTO, LLC;

(ii) replacing the definitions of “Aaron’s Proprietary System” and “Franchise
Agreement in their entirety with the following:

“Aaron’s Proprietary System” shall mean Aaron’s proprietary point of sale
software system, as modified from time to time, used by Aaron and its
franchisees and the franchisees of HomeSmart, such as Borrower.

“Franchise Agreement” means the written agreement between (a) Aaron and Borrower
whereby Borrower is authorized to establish an “Aaron’s” franchise or
(b) Borrower and either Aaron or 99LTO, LLC whereby Borrower is authorized to
establish a HomeSmart franchise.

(iii) replacing the reference to “303 Peachtree Street, N.E., 2nd Floor, Mail
Code 1802, Atlanta, Georgia 30308” in Section 2.7(iv) with “3333 Peachtree Road,
N.E., 3rd Floor, Mail Code 1802, Atlanta, Georgia 30326”;

(iv) replacing Section 3.2 of such Exhibit in its entirety with the following:

 

  3.2 Form of Lease Contracts. All Lease Contracts will be (a) in a form
prescribed by Aaron for use by its franchisees and the franchisees of HomeSmart,
(b) be transferable to Bank and (c) contain the following provision:

“The undersigned consents to the transfer of, or grant of a security interest
in, any or all of the Lessor’s right, title and interest (residual or otherwise)
in and under this Agreement to any third party. No such transfer, grant of
security interest or enforcement of security interest will affect the
undersigned’s lease obligations, change any duties of, or increase any burdens
or risks imposed on, the parties to this Agreement. All rights and remedies of
the undersigned provided under Section 2A-303 of the Uniform Commercial Code, as
adopted in the applicable jurisdiction, are waived .”

 

4



--------------------------------------------------------------------------------

Immediately upon execution of the same, all Lease Contracts shall be hereby
assigned to Bank, and, immediately upon Bank’s request, delivered to Bank
together with any and all related documents, and will contain, by way of a stamp
or as a part of the preprinted lease contract, the following legend directly
below Borrower’s customer’s signature:

“FOR VALUE RECEIVED, THIS AGREEMENT HAS BEEN ASSIGNED TO SUNTRUST BANK AS
COLLATERAL SECURITY AND THERE ARE NO DEFENSES AGAINST THE ASSIGNEE.”

Borrower will not assign, sell, pledge, convey or by any other means transfer to
any person other than Bank any Lease Contracts or Chattel Paper, without Bank’s
prior written consent.

(v) replacing the reference to “303 Peachtree Street, N.E., 2nd Floor, Mail Code
1802, Atlanta, Georgia 30308” in Section 4(i) with “3333 Peachtree Road, N.E.,
3rd Floor, Mail Code 1802, Atlanta, Georgia 30326” and (vi) “303 Peachtree
Street, N.E., 2nd Floor, Mail Code 1802, Atlanta, Georgia 30308, Telecopier No.:
(404)724-3716” in Section 12 with “3333 Peachtree Road, N.E., 3rd Floor, Mail
Code 1802, Atlanta, Georgia 30326, Telecopier No.: (404) 439-7489”;

(vi) adding the following new definition in alphabetical order in Section 1.1
thereof:

“HomeSmart” shall mean the “HomeSmart” concept of Aaron’s or 99LTO, LLC, a
Georgia limited liability company and a wholly owned subsidiary of the Sponsor.

(vii) amending Exhibit D thereto, the form of Quarterly Covenant Compliance
Report, to:

A. add the following footnote after item I Rental Revenue to Debt Service to
read as follows:

“Note: This covenant will not apply in the case of any Borrowers who have
Revolving Loans or Term Loans as, in such case, the Borrowing Base in the
applicable Loan Agreement will apply in lieu of this covenant.”; and

B. to amend and restate the text of footnote 10 in respect of the Debt to Rental
Revenue calculation to read in its entirety as follows:

“Note: This covenant will apply and be tested on last day of each calendar
quarter and not be tied to any Opening Date of store locations in the case of
any Loan Agreement providing for Loans made available to a Borrower consisting
solely of Revolving Loans.”

 

5



--------------------------------------------------------------------------------

2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Participants hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Sponsor shall have no rights under this
Amendment, until the Servicer shall have received:

(i) executed counterparts to this Amendment from the Sponsor, the Servicer, all
Guarantors and all Participants;

(ii) an executed amendment to the Fee Letter between the Sponsor and the
Servicer;

(iii) an executed amendment to the Servicing Agreement between the Sponsor and
the Servicer;

(iv) a certificate of the Secretary or Assistant Secretary of the Sponsor and
each Guarantor, (A) attaching certificates of good standing or existence, as may
be available from the Secretary of State of the jurisdiction of incorporation of
the Sponsor and the Guarantors, (B) certifying the name, title and true
signature of each officer of the Sponsor or the Guarantor, as the case may be,
executing the Amendment and (C) certifying that there have been no changes to
the articles of incorporation or bylaws of the Sponsor or any Guarantor since
the Effective Date; and

(v) reimbursement or payment of its reasonable costs and expenses incurred in
connection with this Amendment (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Servicer).

3. Representations and Warranties. To induce the Participants and the Servicer
to enter into this Amendment, each Credit Party hereby represents and warrants
to the Participants and the Servicer that:

(a) The execution, delivery and performance by such Credit Party of this
Amendment (i) are within such Credit Party’s power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of such Credit Party’s certificate of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Credit Party or any of its Subsidiaries is a party or by which such Credit Party
or any such Subsidiary or any of their respective property is bound; (vi) do not
result in the creation or imposition of any Lien upon any of the property of
such Credit Party or any of its Subsidiaries; and (vii) do not require the
consent or approval of any Governmental Authority or any other person;

(b) This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general;

(c) After giving effect to this Amendment, the representations and warranties
contained in the Loan Facility Agreement and the other Operative Documents are
true and correct in all material respects, and no Credit Event or Unmatured
Credit Event has occurred and is continuing as of the date hereof; and

 

6



--------------------------------------------------------------------------------

(d) After giving effect to this Amendment, all Participation Certificates
previously issued remain in full force and effect.

4. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Sponsor of this Amendment and jointly and severally ratify and
confirm the terms of the Guaranty Agreement with respect to the indebtedness now
or hereafter outstanding under the Loan Facility Agreement as amended hereby and
all promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Sponsor to the Participants or any
other obligation of the Sponsor, or any actions now or hereafter taken by the
Participants with respect to any obligation of the Sponsor, the Guaranty
Agreement (and in the case of Sponsor, the guaranty as set forth in Article X of
the Loan Facility Agreement) (i) is and shall continue to be a primary, absolute
and unconditional obligation of such Guarantor, except as may be specifically
set forth in the Guaranty Agreement (or in the case of Sponsor, the guaranty
provisions set forth in Article X of the Loan Facility Agreement), and (ii) is
and shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Guaranty
Agreement (or in the case of Sponsor, the guaranty provisions set forth in
Article X of the Loan Facility Agreement).

5. Effect of Amendment. Except as set forth expressly herein, all terms of the
Loan Facility Agreement, as amended hereby, and the other Operative Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Sponsor to the Participants
and the Servicer. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Participants under the Loan Facility Agreement,
nor constitute a waiver of any provision of the Loan Facility Agreement. This
Amendment shall constitute a Operative Document for all purposes of the Loan
Facility Agreement.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.

7. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Loan Facility Agreement or an accord
and satisfaction in regard thereto.

8. Costs and Expenses. The Sponsor agrees to pay on demand all reasonable costs
and expenses of the Servicer in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Servicer with respect
thereto.

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

7



--------------------------------------------------------------------------------

10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

11. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[Signature Pages To Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Sponsor and the Guarantors, by their
respective authorized officers as of the day and year first above written.

 

SPONSOR: AARON’S, INC. By:   /s/ Gilbert L. Danielson   Gilbert L. Danielson  
Executive Vice President, Chief Financial Officer GUARANTORS: AARON INVESTMENT
COMPANY, as Guarantor By:   /s/ Gilbert L. Danielson   Gilbert L. Danielson  
Vice President and Treasurer 99 LTO, LLC, as Guarantor           By: AARON’S,
INC., its Sole Manager By:   /s/ Gilbert L. Danielson   Gilbert L. Danielson  
Executive Vice President, Chief Financial Officer AARON’S PRODUCTION COMPANY, as
Guarantor By:   /s/ Gilbert L. Danielson  

Gilbert L. Danielson

President and CEO

[SIGNATURE PAGE TO FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]



--------------------------------------------------------------------------------

PARTICIPANTS: SUNTRUST BANK By:   /s/ Mike Smith   Name: Mike Smith   Title:
Director

[SIGNATURE PAGE TO FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:   /s/ Kay Reedy   Name: Kay Reedy   Title: Managing
Director

[SIGNATURE PAGE TO FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]



--------------------------------------------------------------------------------

REGIONS BANK By:   /s/ Scott Rossman   Name: Scott Rossman   Title: SVP

[SIGNATURE PAGE TO FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST CO.   By:   /s/ Brantley Echols     Name: Brantley Echols
    Title: Senior Vice President

[SIGNATURE PAGE TO FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Ryan Maples   Name: Ryan Maples   Title: Vice
President

[SIGNATURE PAGE TO FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]



--------------------------------------------------------------------------------

Schedule 1.1(a)

PRICING GRID

 

Level

  

Total Debt to EBITDA

Ratio

   Margin     Unused   I    < 1.50:1.00      1.375 %      0.25 %  II    >
1.50:1.00 but < 2.00:1.00      1.625 %      0.25 %  III    > 2.00:1.00 but <
2.50:1.00      1.875 %      0.375 %  IV    > 2.50:1.00      2.125 %      0.375
% 



--------------------------------------------------------------------------------

EXHIBIT B

TO

SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT

AND GUARANTY

FORM OF CANADIAN LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) dated as of                     , is made
between                      (“Borrower”), a                     
[incorporated]/[formed]under the laws of                     , and SUNTRUST BANK
(“Bank”), a Georgia banking corporation having its principal office in Atlanta,
Georgia.

W I T N E S S E T H:

WHEREAS, Borrower engages in the business of leasing and selling furniture,
electronics, appliances, and other household goods and is a franchisee of
Aaron’s, Inc., a Georgia corporation formerly known as Aaron Rents, Inc.
(“Aaron”);

WHEREAS, Borrower has requested and Bank has agreed to provide financing to
Borrower;

WHEREAS, Borrower and Bank wish to enter into this Agreement to set forth the
terms and conditions of Bank’s establishment of a credit facility for Borrower;

THEREFORE, upon the terms and conditions hereinafter stated, and in
consideration of the mutual premises set forth above and other adequate
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

 

  1. DEFINITIONS AND RULES OF CONSTRUCTION.

 

  1.1 As used in this Agreement, the following terms shall have the meanings set
forth below (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

“Aaron’s Proprietary System” means Aaron’s proprietary point of sale software
system, as modified from time to time, used by Aaron and its franchisees, such
as Borrower.

“Account” means any right of Borrower to payment for goods sold or leased or for
services rendered which is not evidenced by an Instrument or Chattel Paper,
whether or not earned by performance.

“Account Debtor” means any Person who is liable on an Account.

“Advance” means an advance of funds by Bank on behalf of Borrower pursuant to
the Line of Credit Note or Revolving Note executed by Borrower.

“Agreement” means this Loan Agreement and all exhibits, riders and schedules at
any time executed by the parties and made a part hereof by reference, either as
originally executed or as hereafter amended, restated, modified or supplemented
from time to time.



--------------------------------------------------------------------------------

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant or Loan Documents in question, including, without
limitation, all applicable law and equitable principles; all provisions of all
applicable state, provincial, territorial and federal constitutions, statutes,
rules, regulations and orders of governmental bodies; and all orders, judgments
and decrees of all courts and arbitrators.

“Approved Invoice” means an invoice for the aggregate purchase price of
Merchandise purchased by Borrower with a purchase order approved by Aaron.

“Asset Disposition” means (i) all sales of Merchandise; (ii) all Merchandise
which is determined to have been stolen; (iii) all Merchandise that is
destroyed, lost or otherwise removed from the premises of Borrower other than
pursuant to a Lease Contract or by outright sale or for repair work; and
(iv) all “skipped” Merchandise which is Merchandise subject to a Lease Contract.

“Asset Disposition Prepayment” shall have the meaning set forth in
Section 2.12(ii) hereof.

“Bank” means SunTrust Bank and its successors and assigns.

“BIA” means the Bankruptcy and Insolvency Act (Canada), as it may be amended
from time to time.

“Books and Records” means all of Borrower’s books and records evidencing or
relating to its business, financial condition or the Collateral, including, but
not limited to, all customer lists, ledgers, invoices, purchase orders,
financial statements, computer tapes and disks.

“Borrowing Base” shall mean, on any date of determination, an amount equal to
[        ] multiplied by Rental Revenue for the most recently ended three
calendar months.

“Borrowing Base Report” shall have the meaning set forth in Section 2.5(iv)
hereof.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Toronto, Ontario are authorized by law to close.

“Business PAD” shall have the meaning set forth in the Pre-Authorized Debt
Rules.

“CCAA” means the Companies Creditors Arrangement Act (Canada), as it may be
amended from time to time.

“Chattel Paper” shall have the meaning ascribed to it in the PPSA.

“Closing Date” means for (i) the Revolving Commitment, the date set forth in the
Revolving Note on which all Loan Documents have been executed and delivered and
the conditions precedent to funding an Advance thereunder have been satisfied,
(ii) the Term Loan, the date set forth in the Term Note on which all Loan
Documents have been executed and delivered and the conditions precedent to
funding the loan have been satisfied and (iii) the Line of Credit Commitment,
the date set forth in the Line of Credit Note on which all Loan Documents have
been executed and delivered and the conditions precedent to funding an Advance
thereunder have been satisfied.

“Closing Fee” shall have the meaning given to such term in Section 2.13 hereof.

“Collateral” shall have the meaning given to such term in the Security
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

“Collateral Agreement” means an agreement executed by Borrower and any other
Persons primarily or secondarily liable for all or part of the Loans or granting
a security interest to Bank in specified Collateral as security for the Loans,
including without limitation, this Agreement and any Guaranties.

“Commitment Fee” shall have the meaning set forth in Section 2.14 hereof.

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services (other than trade accounts payable on customary
terms in the ordinary course of business), (ii) financial obligations evidenced
by bonds, debentures, notes or other similar instruments, (iii) financial
obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, and (iv) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or financial obligations of others of
the kinds referred to in clauses (i) through (iii) above.

“Debt Service” means, for any particular period, the total required payments of
principal (excluding any payments of principal required to be made as a result
of any Asset Disposition), interest and fees made by Borrower with respect to
its Debt (other than Debt of Borrower which is subordinated to the Loan
Indebtedness owing to Bank pursuant to a subordination agreement in form and
substance satisfactory to Bank) during such period to the extent that such Debt
arises pursuant to this Agreement or any other financing arrangement with
respect to Merchandise.

“Default Condition” means the occurrence of any event which, after satisfaction
of any requirement for the giving of notice or the lapse of time, or both, would
become an Event of Default.

“Default Rate” means the annual percentage interest rate applied to the
principal of the Loans not paid when due under the terms of the applicable Loan
Documents, which rate shall equal the sum of two percent (2%) per annum plus the
Floating Rate.

“Delinquent Payment Fee” shall have the meaning set forth in Section 2.15
hereof.

“Environment” means the component of the Earth, and includes (i) land, water and
air, including all layers of the atmosphere; (ii) all organic and inorganic
matter and living organisms; and (iii) the interacting natural systems that
include components referred to in paragraphs (i) and (ii).

“Environmental Laws” means federal, provincial, local and foreign laws,
principles of common law, regulations and codes, as well as orders, decrees,
judgments or injunctions issued, promulgated, approved or entered thereunder
relating to pollution, protection and presentation of the environment or
occupational health and safety, including, but not limited to the release or
threatened release of Hazardous Substances into the Environment or otherwise
relating to the presence, manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Substances.

“Equipment” means all machinery, equipment, furniture, fixtures, motor vehicles
and other tangible personal property (other than Inventory) of Borrower,
including, but not limited to, all items described on the Equipment Schedule (if
attached) and all substitutions and replacements thereof.

“Event of Default” shall have the meaning set forth in Section 9 hereof.

“FCTA” means Borrower’s Foreign Currency Transaction Account held with Bank into
which Bank shall deposit the Advances for the purpose of paying, by means of
SWIFT transfer, Approved Invoices arising from purchases of Merchandise from a
supplier, including any freight charges to the extent Aaron consents thereto.

 

- 3 -



--------------------------------------------------------------------------------

“Floating Rate” means a rate of interest per annum equal to the Prime Rate plus
an additional [four] percent ([4.00%]1 ) per annum, such rate to change as and
when the Prime Rate changes.

“Franchise Agreement” means the written agreement between Aaron and Borrower
whereby Borrower is authorized to establish an “Aaron’s” franchise.

“GAAP” means generally accepted accounting principles in Canada, consistently
applied.

“Guarantor” means each Person who now or hereafter guarantees payment of the
whole or any part of the Loan Indebtedness.

“Guaranty” means any guaranty agreement executed by each of the partners,
shareholders, and where not prohibited by law, the spouses of such persons, of
Borrower, or such other Persons as may be required by Bank, in favor of Bank
with respect to the obligations of Borrower with respect to the Loans in the
form provided by Bank, as the same may be amended, restated or supplemented from
time to time.

“Hazardous Substances” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, industrial substance or waste,
petroleum or petroleum-derived substance or waste, or any constituent of any
such substance or waste, including without limitation, any such substance
regulated under or defined by any Environmental Law.

“Instrument” shall have the meaning ascribed to it in the PPSA.

“Inventory” means all inventory of Borrower, including, without limitation, all
raw materials, work in process, finished goods, goods being leased pursuant to
Lease Contracts, and other goods held by Borrower for sale or lease or furnished
under contracts of service.

“Lease Contract” means a contract between Borrower and a customer to lease
Merchandise in the form approved by Aaron (and which may included purchase
options).

“Lien” means any interest in property securing an obligation, whether such
interest is based on the common law, statute or contract, including, without
limitation, a security interest, lien or security title arising from a security
agreement, mortgage, security deed, trust deed, pledge, hypothec or conditional
sale, or a lease, consignment or bailment for security purposes.

“Line of Credit Commitment” means the committed line of credit facility
established by Bank in favor of Borrower in the amount set forth in the Line of
Credit Note and upon the terms described in this Agreement.

“Line of Credit Loan” means a loan or an advance made by Bank to Borrower under
its Line of Credit Commitment.

“Line of Credit Note” means a note executed by Borrower in favor of Bank,
substantially in the form of Exhibit A-1 attached hereto in the committed
principal amount of Bank’s Line of Credit Commitment evidencing the obligation
of Borrower to repay its Line of Credit Loans.

 

1 

Note: This interest rate shall be as designated by Aaron’s in the applicable
loan Funding Approval Notice.

 

- 4 -



--------------------------------------------------------------------------------

“Loan Account” means the internal bank loan account established by Bank for
Borrower.

“Loan Documents” means this Agreement, the Notes, the Collateral Agreements, any
other documents relating to the Loans delivered by Borrower or any guarantor or
surety thereof to Bank and any amendments thereto.

“Loan Indebtedness” means all amounts due and payable by Borrower under the
terms of the Loan Documents with respect to the Loans made thereunder,
including, without limitation, outstanding principal, accrued interest, any late
charges, and all reasonable costs and expenses of any legal proceeding brought
by Bank to collect any of the foregoing (including without limitation,
reasonable legal or attorneys’ fees).

“Loans” means the Line of Credit Loans, Revolving Loans or Term Loans.

“Loan Term” shall have the meaning set forth in Section 2.8(i) hereof.

“Material Adverse Effect” means any materially adverse change in (i) the
business, results of operations, financial condition, assets or prospects of
Borrower, taken as a whole, (ii) the ability of Borrower to perform its
obligations under this Agreement, or (iii) the ability of the Guarantors (taken
as a whole) to perform their respective obligations under the Guaranty.

“Maturity Date” means for (i) the Revolving Commitment, the date set forth in
the Revolving Note, (ii) the Term Loan, the date set forth in the Term Note and
(iii) the Line of Credit Commitment, the date set forth in the Line of Credit
Note.

“Merchandise” means goods distributed or sold to Borrower through Aaron.

“Net Book Value” means, for any item of Merchandise, the cost of such
Merchandise less accumulated depreciation as calculated in accordance with the
Aaron’s Proprietary System.

“Note” means the Line of Credit Note, the Revolving Note, or the Term Note, as
the case may be.

“Opening Date” means with respect to each store location, the date determined by
Aaron to be the opening date of such location in accordance with its standard
practice, as notified to Bank.

“PAD Authorization” means a pre-authorized debit authorization executed by
Borrower authorizing Bank to cause a specified account of Borrower to be debited
to pay amounts payable hereunder, such authorization to be in the form attached
hereto as Exhibit F or such other form as Bank may require from time to time.

“Payment Date” means the last day of each calendar month; provided, however, if
such day is not a Business Day, the next succeeding Business Day which is also a
US Business Day.

“Permitted Liens” means Liens in favor of Bank or Aaron; Liens for taxes not yet
due or payable; statutory Liens securing the claims of materialmen, mechanics,
carriers and landlords for labor, materials, supplies or leases incurred in the
ordinary course of Borrower’s business, but only if payment thereof is not at
the time required and such Liens are at all times junior in priority to the
Liens in favor of Bank; Liens shown on Exhibit B attached hereto (if any); and
Liens hereafter consented to by Bank in writing.

 

- 5 -



--------------------------------------------------------------------------------

“Person” means a corporation, an association, partnership, an organization, a
business, a business trust, a limited liability company, an individual, a
government or political subdivision thereof or a governmental agency.

“Personal PAD” shall have the meaning set forth in the Pre-Authorized Debit
Rules.

“PPSA” means the Personal Property Security Act as in effect from time to time
in the Province of Ontario.

“Pre-Authorized Debit Rules” means Rule H-1 of the Canadian Payments
Association, as the same may be amended, modified, supplemented, restated,
re-enacted or replaced from time to time.

“Prime Rate” means, on any date of determination, the higher of (a) the
reference rate of interest, expressed as an annual rate, publicly announced or
posted from time to time by Bloomberg on page BTMM for Canadian Money Market
rates or (b) the average one month Bankers’ Acceptance rate quoted on Reuters
Service, page CDOR, as at approximately 10:00 a.m. (Toronto, Ontario time) on
such day plus 1% per annum.

“Quarterly Covenant Compliance Report” means that Quarterly Covenant Compliance
Report substantially in the form of Exhibit D attached hereto.

“Rental Revenue” means, for any period, the gross revenues of Borrower from
leases to the public of Borrower’s furniture inventory, computers, electronics,
appliances and lease equipment including, without limitation, all customer
deposits, advance lease payments, waiver fees, late fees, delivery fees,
nonsufficient fund fees and reinstatement fees, but excluding all retail sales
proceeds, goods and services tax, harmonized sales tax or provincial sales
taxes.

“Revolving Commitment” means the committed revolving facility established by the
Bank in favor of Borrower in the amount set forth in the Revolving Note and upon
the terms described in this Agreement.

“Revolving Loan” means a loan or an advance made by the Bank to the Borrower
under its Revolving Commitment.

“Revolving Note” means a note executed by Borrower in favor of Bank,
substantially in the form of Exhibit A-3 attached hereto, in the committed
principal amount of the Bank’s Revolving Commitment evidencing the obligation of
the Borrower to repay its Revolving Loans.

“Security Agreement” means a security agreement made by Borrower in favour of
Bank substantially in the form attached hereto as Exhibit E attached hereto.

“Set Interval” shall have the meaning set forth in the Pre-Authorized Debit
Rules.

“Solvent” means, as to any Person, such Person (i) is able to pay, and does pay,
its debts as they mature and (ii) has a positive tangible net worth determined
in accordance with GAAP.

“Sporadic” shall have the meaning set forth in the Pre-Authorized Debit Rules.

“Spousal Consent” means any agreement provided by the spouse of any Person
executing a Guaranty to the extent such spouse has not personally executed a
Guaranty, to be substantially in the form provided by Bank.

 

- 6 -



--------------------------------------------------------------------------------

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by Borrower.

“SWIFT” means Society for Worldwide Interbank Financial Telecommunication.

“Term Loan” means a single loan made by Bank to Borrower in an amount not to
exceed the Term Loan Commitment.

“Term Loan Commitment” means the obligation of Bank to make a Term Loan in favor
of Borrower in the amount set forth in the Term Note and upon the terms
described in this Agreement.

“Term Note” means a note executed by Borrower in favor of Bank, substantially in
the form of Exhibit A-2 attached hereto in the committed principal amount of
Bank’s Term Loan Commitment evidencing the obligation of Borrower to repay its
Term Loan.

“US Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in Atlanta, Georgia are authorized by law to close.

 

  1.2 Accounting Terms and Determination. Accounting terms used in this
Agreement such as “amortization,” “depreciation,” “interest expense,” and
“tangible net worth” shall have the meaning normally given them by, and shall be
calculated (both as to amounts and classification of items) in accordance with,
GAAP. Any pronoun used herein shall be deemed to cover all genders. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations, and all references to any
instruments or agreements, including, without limitation, references to any of
the Loan Documents, shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.

 

  1.3 Interest Calculation and Payments. Unless otherwise stated, wherever in
this Agreement reference is made to a rate of interest “per annum” or a similar
expression is used, such interest will be calculated on the basis of a calendar
year of 360 days, as the case may be, and using the nominal rate method of
calculation and not the effective rate method of calculation or on any other
basis that gives effect to the principle of deemed reinvestment of interest.
Interest will continue to accrue after maturity and default and/or judgment, if
any, until payment thereof, and interest will accrue on overdue interest, if
any.

 

  1.4 Interest Act (Canada). For the purposes of this Agreement, whenever
interest to be paid hereunder is to be calculated on the basis of 360 days or
any other period of time that is less than a calendar year, the yearly rate of
interest to which the rate determined pursuant to such calculation is equivalent
is the rate so determined multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360 or such
other number of days in such period, as the case may be.

 

  1.5 Currency. All references herein to currency or to $ are to lawful currency
of Canada.

 

  2. LOAN; USE OF PROCEEDS.

 

  2.1 Establishment of FCTA; Loan Account.

(i) Prior to the Closing Date, Bank shall (unless the Borrower has only a Term
Loan) establish a FCTA for Borrower.

 

- 7 -



--------------------------------------------------------------------------------

(ii) Prior to the Closing Date, Bank shall also establish on its books an
internal loan account in Borrower’s name (the “Loan Account”) in which Bank
shall record, in accordance with customary accounting practice, all charges,
expenses and other items properly chargeable to Borrower; all payments made by
Borrower on account of indebtedness evidenced by the Loan Account; all proceeds
of Collateral which are finally paid to Bank at its office in cash or solvent
credits; and other appropriate debits and credits. The debit balance of the Loan
Account shall reflect the amount of Borrower’s Loan Indebtedness from time to
time by reason of the Loans and other appropriate charges hereunder. At least
once each month, Bank shall render a statement of account for the Loan Account,
which statement shall be considered correct, and accepted by and conclusively
binding upon Borrower, unless Borrower notifies Bank to the contrary within
thirty (30) days after Bank’s sending of said statement to Borrower.

 

  2.2 Establishment of Line of Credit Loan. Any Line of Credit Commitment now or
hereafter committed to by Bank pursuant to which Borrower shall execute and
deliver to Bank a Line of Credit Note shall be governed by and issued pursuant
to the provisions, terms and conditions set forth herein.

 

  2.3 Line of Credit Advances.

(i) Upon Borrower’s execution of this Agreement and a Line of Credit Note and
compliance with the terms of this Agreement, and subject to Bank’s confirmation
if requested by Aaron that Bank has a first priority security interest in the
Collateral, Bank shall notify Borrower that Borrower may request Advances
pursuant to the Line of Credit Commitment. Bank shall make such Advances into
the FCTA for the sole purpose of honoring requests from Borrower, made through
Aaron by fax, email or other electronic form of notification to Aaron by 12:00
noon (Atlanta, Georgia time) on the last Business Day immediately prior to the
10th or the 25th day of each month, for SWIFT transfers to suppliers of
Merchandise in payment of Approved Invoices, including any freight charges to
the extent Aaron consents thereto, or with Aaron’s consent, to Borrower’s own
account for the payment of sales use taxes. Borrower shall not use the FCTA for
any purpose other than as contemplated by this Agreement. The maximum principal
amount of Advances under the Line of Credit Commitment at any time outstanding
shall not exceed the committed amount of the Line of Credit Commitment. Each
Advance shall be in the amount of not less than $500.

(ii) Borrower shall submit purchase order requests for Merchandise to Aaron from
time to time. In the event that the purchase order is authorized pursuant to the
Franchise Agreement, Aaron will prepare the purchase order and submit the same
to the appropriate supplier requested by Borrower. The supplier will be
instructed to ship all Merchandise directly to Borrower and Borrower will be
responsible for (a) inspecting all Merchandise and resolving all disputes
regarding the Merchandise with such supplier and (b) paying all freight and
other shipping and/or insurance charges arising in connection therewith with
funds other than the proceeds of Loans, unless otherwise agreed by Aaron. The
supplier will invoice Borrower for such Merchandise in accordance with normal
industry practice. When Borrower wishes to pay such invoice, Borrower, subject
to availability of the Line of Credit Commitment and the minimum borrowing
threshold, shall pay such invoice by requesting, by way of fax, email or other
electronic form of notification by 12:00 noon (Atlanta, Georgia time) on the
last Business Day immediately prior to the 10th or the 25th day of each month,
that Aaron direct Bank to pay such invoice by initiating a SWIFT transfer from
Borrower’s FCTA to the applicable vendor and Bank shall be entitled to rely on
such request from Aaron as if it had been made directly by the Borrower. Any
directions for SWIFT transfers transmitted by Aaron to Bank prior to 12:00 noon
(Atlanta, Georgia time) on the Business Day immediately preceding the 10th or
the 25th day of a month, shall be paid by Bank no later than the next Business
Day thereafter, unless Borrower is otherwise notified by Aaron or Bank.

 

- 8 -



--------------------------------------------------------------------------------

(iii) Upon receipt of the request for a SWIFT transfer (provided, however, that
such request relates to an Approved Invoice), Bank shall honor such request by
making an Advance pursuant to the Line of Credit Commitment in the amount of
such request into Borrower’s FCTA and forwarding such amount to the supplier by
means of a SWIFT transfer in accordance with the instructions of Borrower. Upon
receipt of any request to deposit funds into an account in the name of Borrower
and receipt of Aaron’s approval thereof, Bank shall honor such request by making
an Advance pursuant to the Line of Credit Commitment in the amount of such
request into Borrower’s FCTA and automatically forwarding such amount to such
account of Borrower by means of a SWIFT transfer in accordance with the
instructions of Borrower. In the event that a request for a SWIFT transfer is
presented for payment and Borrower’s availability pursuant to the Line of Credit
Commitment is insufficient to honor such request, Bank may, but shall have no
obligation to, make such overadvance, which shall be an Advance for all purposes
hereunder, but shall be due and payable upon demand. At the end of each calendar
month, Bank shall provide Borrower with a monthly FCTA statement in the form
customarily used by Bank for its commercial customers and a loan account
statement.

(iv) The aggregate amount of Advances made to Borrower during such month shall
be amortized into twenty-four (24) equal payments of principal due and payable
on the next succeeding Payment Dates; provided, however, that, in the event that
Bank terminates the Line of Credit Commitment as provided in Section 2.8 below,
all outstanding amounts shall be due and payable on the 24th Payment Date
following such termination.

 

  2.4 Establishment of Revolving Loan. Any Revolving Commitment now or hereafter
committed to by Bank pursuant to which Borrower shall execute and deliver to
Bank a Revolving Note shall be governed by and issued pursuant to the
provisions, terms and conditions set forth herein.

 

  2.5 Revolving Advances.

(i) Upon Borrower’s execution of this Agreement and a Revolving Note and
compliance with the terms of this Agreement and subject to Bank’s confirmation
if requested by Aaron that Bank has a first priority security interest in the
Collateral, Bank shall notify Borrower that Borrower may request Advances
pursuant to the Revolving Commitment. Bank shall make such Advances into the
FCTA for the sole purpose of honoring requests from Borrower, made through Aaron
by fax, email or other electronic form of notification to Aaron by 12:00 noon
(Atlanta, Georgia time) on the Business Day immediately preceding the 10th or
the 25th day of each month, to purchase inventory, and to the extent permitted
by Aaron, to pay sales and use taxes and freight charges. Borrower shall not use
the FCTA for any purpose other than as contemplated by this Agreement. The
maximum principal amount of Advances under the Revolving Commitment at any time
outstanding shall not exceed the lesser of (A) the committed amount of the
Revolving Commitment and (B) (1) the Borrowing Base, as most recently reported
by Aaron to Bank pursuant to Section 2.5(iv) hereof minus (2) the outstanding
principal amount of the Term Loan (such lesser amount herein referred to as the
“Revolver Availability’’). Each Advance shall be in the amount of not less than
$500.

(ii) Borrower shall submit purchase order requests for Merchandise to Aaron from
time to time. In the event that the purchase order is authorized pursuant to the
Franchise Agreement, Aaron will prepare the purchase order and submit the same
to the appropriate supplier requested by Borrower. The supplier will be
instructed to ship all Merchandise directly to Borrower and Borrower will be
responsible for (a) inspecting all Merchandise and resolving all disputes
regarding the Merchandise with such supplier and (b) paying all freight and
other shipping and/or insurance charges arising in connection therewith with
funds other than the proceeds of Loans, unless otherwise agreed by Aaron. The
supplier will invoice Borrower for such Merchandise in accordance with normal
industry practice. When Borrower wishes to pay such invoice by Advance pursuant
to the Revolving Commitment, Borrower, subject to the Revolver Availability,
shall pay such invoice by requesting, through fax, email or other electronic
form of notification, that Aaron direct Bank to pay such invoice by initiating a
SWIFT transfer from Borrower’s FCTA to the applicable vendor and Bank shall be
entitled to rely on such request from Aaron as if it had been made directly by
the Borrower. Any directions for such SWIFT transfers transmitted by Aaron to
Bank prior to 12:00 noon (Atlanta, Georgia time) on any Business Day immediately
preceding the 10th or the 25th day of any month, shall be paid by the Bank no
later than the next Business Day thereafter, unless Borrower is otherwise
notified by Aaron or the Bank.

 

- 9 -



--------------------------------------------------------------------------------

(iii) Upon receipt of the request for a SWIFT transfer (provided, however, that
such request relates to an Approved Invoice), the Bank shall honor such request
by making an Advance pursuant to the Revolving Commitment in the amount of such
request into Borrower’s FCTA and automatically forwarding such amount to the
supplier by means of a SWIFT transfer in accordance with the instructions of
Borrower. Upon receipt of any request to deposit funds into an account in the
name of Borrower and receipt of Aaron’s approval thereof, the Bank shall honor
such request by making an Advance pursuant to the Revolving Commitment in the
amount of such request into Borrower’s FCTA and automatically forwarding such
amount to such account of Borrower by means of a SWIFT transfer in accordance
with the instructions of Borrower. In the event that a request for a SWIFT
transfer is presented for payment and Borrower’s availability pursuant to the
Revolving Commitment is insufficient to honor such request, the Bank may, but
shall have no obligation to, make such overadvance, which shall be an Advance
for all purposes hereunder, but shall be due and payable upon demand. At the end
of each calendar month, Bank shall provide Borrower with a monthly FCTA
statement in the form customarily used by Bank for its commercial customers and
a loan account statement.

(iv) On the fifth Business Day of each month, for a Borrower with a Revolving
Loan (as determined on the last day of the preceding calendar month), Aaron
shall calculate the Borrowing Base and report the same to Bank in writing (the
“Borrowing Base Report”), and Bank shall be entitled to rely conclusively upon
such information. Upon receipt of the Borrowing Base Report, Bank shall input
such information into Bank’s loan records to be effective as of the date which
is two Business Days after receipt of such information. On the 15th day of each
calendar month, Bank shall mail to Borrower a bill setting forth the total
amount of principal (to the extent that the Revolving Availability is less than
zero) and interest due on the next Payment Date which bill shall be considered
correct, and accepted by and conclusively binding upon Borrower, unless Borrower
notifies Bank to the contrary within thirty (30) days after Bank’s sending of
said bill to Borrower. In addition, Bank, on the date which is two Business Days
after receipt of the Borrowing Base Report from Aaron, shall notify Borrower in
writing (including facsimile) of the new Borrowing Base for Borrower and shall
require that Borrower repay on the next Payment Date any additional Advances
made since the date of the preparation of the statement for such Payment Date if
necessary to avoid any overadvance as of such date and such amount (in addition
to any amounts set forth in the bill to Borrower) shall be due and payable on
the next Payment Date.

 

  2.6 Term Loan. Any Term Loan Commitment now or hereafter committed to by Bank
pursuant to which Borrower shall execute and deliver to Bank a Term Note shall
be governed by and issued pursuant to the provisions, terms and conditions set
forth herein. Upon Borrower’s execution of this Agreement and a Term Note and
compliance with the terms of this Agreement and subject to Bank’s confirmation
if requested by Aaron that Bank has a first priority security interest in the
Collateral, Bank may make a Term Loan to Borrower in a principal amount not to
exceed the Term Loan Commitment; provided, however, that if for any reason the
full amount of Bank’s Term Loan Commitment is not fully drawn on the Closing
Date, the undrawn portion thereof shall automatically be cancelled.

 

- 10 -



--------------------------------------------------------------------------------

  2.7 Repayment.

(i) Line of Credit Loans. Payments of principal for Line of Credit Loans shall
be due and payable by Borrower to Bank on each Payment Date and subject to the
provisions of Section 2.8 below, on the Maturity Date for the Line of Credit
Commitment, unless sooner accelerated in accordance with the terms hereof.

(ii) Revolving Loans. Payments of principal for Revolving Loans shall be due and
payable by Borrower to Bank, subject to the provisions of Section 2.10(b) below,
on the Maturity Date for the Revolving Commitment, unless sooner accelerated in
accordance with the terms hereof.

(iii) Term Loans. Payments of principal for Term Loans shall be due and payable
by Borrower to Bank in installments payable on the dates set forth in the Term
Note, provided, however, that, to the extent not previously paid, the aggregate
unpaid principal balance of the Term Loans shall be due and payable on the
Maturity Date for the Term Loan.

(iv) Except as provided below, all payments of principal of, or interest on, the
Loans (including Asset Disposition Prepayments) and all other sums due under the
terms of the Loan Documents at Set Intervals shall be made by way of
pre-authorized debit from an account at a financial institution in Canada
specified by Borrower. All voluntary prepayments of the Loan shall be made to
Bank at the Lender’s Account by way of SWIFT transfer of immediately available
funds or by pre-authorized debit from an account at a financial institution in
Canada specified by Borrower.

 

  2.8 Loan Term; Voluntary Termination.

(i) The original term of the Line of Credit Commitment shall be for a period of
364 days from the Closing Date (the “Loan Term”). Thereafter, the Loan Term
shall automatically be extended on each anniversary of the Closing Date for an
additional 364 day period unless either party terminates the Line of Credit
Commitment as set forth hereunder. Upon ninety (90) days prior written notice to
Borrower, Bank may, at its option, terminate the Line of Credit Commitment. Upon
written notice to Bank, Borrower may, at its option, terminate the Line of
Credit Commitment. Bank may also terminate the Line of Credit Commitment
pursuant to Section 10 hereof. Upon the effective date of a termination of the
Line of Credit Commitment effected by Borrower, the principal of and all accrued
but unpaid interest on the Loan Indebtedness in respect of the Line of Credit
Loans shall be forthwith due and payable, but all of the duties and covenants of
Borrower hereunder, and all rights, remedies and privileges of Bank under this
Agreement and Bank’s security interest in the Collateral, shall continue in full
force and effect until all of the Loan Indebtedness in respect of the Line of
Credit Loans is fully and finally paid. In the event Bank elects to terminate,
(a) Bank shall continue to make Advances until the effective date of the
termination and (b) Advances outstanding at the effective date of the
termination shall be repaid according to the twenty-four (24) month amortization
schedule provided above, provided, however, that, notwithstanding the foregoing
all outstanding Loan Indebtedness in respect of the Line of Credit Loans shall
be due and payable in full on the 24th Payment Date following termination of the
Line of Credit Commitment by Bank. Nothing set forth in this Section 2.8(i)
shall be deemed to limit the ability of Bank to declare all amounts outstanding
under the Line of Credit Note immediately due and payable upon the occurrence of
an Event of Default hereunder as provided herein.

(ii) The Revolving Commitment and the Term Loan shall terminate on the Maturity
Date for the Revolving Commitment and the Term Loan set forth in the Revolving
Note and the Term Note, as the case may be, which date shall be no more than two
years from the Closing Date, subject to Section 10 hereof. Upon the termination
of the Revolving Commitment or the Term Loan, the principal of and all accrued
but unpaid interest on the Loan Indebtedness shall be forthwith due and payable,
but all of the duties and covenants of Borrower hereunder, and all rights,
remedies and privileges of Bank under this Agreement and Bank’s security
interest in the Collateral, shall continue in full force and effect until all of
the Loan Indebtedness is fully and finally paid.

 

- 11 -



--------------------------------------------------------------------------------

  2.9 Interest.

(i) From and after the date hereof, interest shall accrue on the unpaid
principal amount of the Loan Indebtedness at the Floating Rate. Interest shall
be calculated daily and shall be computed on the basis of actual days elapsed
over the period of a 360 day year. Interest shall be payable in arrears on each
Payment Date and on the Maturity Date, whether due to acceleration or otherwise.
Any principal balance outstanding pursuant to a Loan Commitment not paid when
due shall bear interest at a rate of interest per annum equal to the Default
Rate, such interest to be payable upon demand. After the occurrence of an Event
of Default and during the continuance thereof, the outstanding principal balance
of the Loans shall bear interest at the Default Rate, which shall be payable on
demand.

(ii) In no contingency or event whatsoever shall the amount paid or agreed to be
paid to Bank for the use, forbearance or detention of money advanced under this
Agreement exceed the highest lawful rate permissible under Applicable Law. It is
the intent hereof that Borrower will not pay or contract to pay, and that Bank
not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be charged to and paid by
Borrower under Applicable Law. All interest (and charges deemed interest) paid
or agreed to be paid to Bank shall, to the extent permitted by Applicable Law,
be amortized, pro rated, allocated and spread in equal parts throughout the full
term hereof until payment in full of the principal amount of the Loan
Indebtedness owing hereunder (including the period of any renewal or extension
hereof) so that interest on the principal amount of the Loan Indebtedness
outstanding hereunder for such full period will not exceed the maximum amount
permitted by Applicable Law.

 

  2.10 Loan Prepayment.

(i) Voluntary Prepayment. Borrower shall have the right to prepay the Loans in
whole or in part on any Payment Date, but subject to Borrower having provided at
least two (2) Business Days’ prior written notice to Bank. Partial prepayments
of any Line of Credit Loan (other than proceeds of Asset Dispositions which
shall be applied as set forth in the following Section 2.10(ii)) shall be
applied to reduce the current month’s Advances with any excess prepayment
applied to unpaid principal payments of the Loans in inverse order of maturity.

(ii) Mandatory Prepayment. (i) For the Line of Credit Loan, mandatory prepayment
shall be required for Asset Dispositions. For the Revolving Loan, on any Payment
Date on which the aggregate outstanding principal amount of the Revolving Loan
exceeds the lesser of (x) the Revolving Commitment or (y) (1) the Borrowing
Base, as most recently reported to Borrower by Bank pursuant to Section 2.7(iv)
hereof minus (2) the outstanding principal balance of the Term Loan, Borrower
shall prepay the Revolving Loans in the amount of such overadvance, as notified
to Borrower by Bank.

 

  2.11 Audits. Borrower hereby consents and authorizes Aaron or Bank or any
agent or representative thereof to conduct periodic field audits of Borrower.
Such field audits may include, without limitation, examinations of the payment
receipts, tax returns, bank statements, loan statements, Lease Contracts,
inventory on hand, computer-generated reports of Asset Dispositions, Rental
Revenue and other financial data necessary to determine the accuracy and
validity of the reports, compliance certificates, financial reports and other
information forwarded to either of Bank or Aaron by Borrower in connection with
the Loan.

 

- 12 -



--------------------------------------------------------------------------------

  2.12 Tracking of Merchandise; Asset Dispositions.

(i) All Merchandise financed by Bank must be serialized by means of the Aaron’s
Proprietary System for appropriate reconciliation of Advances and receipt of
Merchandise and for purposes of tracking Asset Dispositions, if applicable.
Borrower shall be obligated to furnish serial numbers for all Merchandise
purchased directly to Aaron on a weekly basis (and, if available, on a daily
basis) by transmittal of Borrower’s receiving report (containing Aaron’s
Proprietary System numbers) directly to Aaron on the Aaron’s Proprietary System.
As set forth more fully below, Aaron will maintain and track such information as
agent for Bank and Bank shall at all times have access to such information.

(ii) If Borrower has a Line of Credit Note and an Asset Disposition occurs,
Borrower shall immediately report such Asset Disposition to Aaron by means of
the Aaron’s Proprietary System, such information to include the Aaron’s
Proprietary System numbers, and if assigned, the serial numbers of the
Merchandise subject to the Asset Disposition, the Net Book Value of such
Merchandise and the proceeds received by Borrower therefrom. Aaron, on a monthly
basis, shall transmit all such information to Bank in a summary form. Based
solely on such information provided by Aaron, Bank will notify Borrower on a
monthly basis, of the amount of the required prepayment (the “Asset Disposition
Prepayment”) of the aggregate outstanding amount of the Line of Credit Loan due
on the next Payment Date which amount shall be equal to the Net Book Value of
the Asset Dispositions during the preceding month not applied to Advances made
during such month as set forth above, unless otherwise agreed to by Bank.
Borrower shall be notified by Bank by the Business Day next following the 25th
day of each calendar month of the Asset Disposition Prepayment and payment
thereof shall be due on the next succeeding Payment Date.

 

  2.13

Closing Fee. On the Closing Date of each Loan, Borrower shall pay to Bank a
closing fee (“Closing Fee”) in the amount of $500 per store location[plus
$5,000]2.

 

  2.14 Commitment Fees.

(i) Borrower shall pay a commitment fee (the “Commitment Fee”) on any unused
portion of the Line of Credit Commitment and the Revolving Commitment in the
amount of         % per annum, such Commitment Fee to be paid quarterly in
arrears on every third Payment Date, commencing on the third Payment Date after
the Closing Date.

(ii) All Commitment Fees shall be paid on the dates due, in immediately
available funds, to Bank.

 

  2.15 Delinquent Payment Fees. In the event that any payment due and payable
hereunder is not received by Bank on the Payment Date when due (including,
without limitation, any payment not received as a result of the dishonour of a
pre-authorized debit or a return of a pre-authorized debit initiated by
Borrower), Borrower shall, upon request from Bank, pay to Bank a delinquent
payment fee (the “Delinquent Payment Fee”) in an amount equal to the greater of
(i) one percent (1%) of the amount of the late payment and (ii) $500.00.

 

  3. COLLATERAL AND INSURANCE.

 

  3.1 Granting of Security Interest in Collateral. As security for the payment
and performance of all of the Loan Indebtedness, Borrower shall enter into the
Security Agreement and grant Bank thereunder a continuing security interest in
its Collateral. The Loan Indebtedness shall also be secured by any other
property (whether real or personal) in which Borrower may have heretofore or
concurrently herewith granted, or may hereafter grant, a Lien in favor of Bank.

 

 

2 

Note: in the case of a Borrower with a Revolving Commitment or a Term Loan
Commitment that has customized financial covenants as specified by Sponsor in
accordance with Section 6 hereof, an additional $5,000 fee will be charged.

 

- 13 -



--------------------------------------------------------------------------------

  3.2 Form of Lease Contracts. All Lease Contracts will be (i) in a form
prescribed by Aaron for use by its franchisees, (ii) be transferable to Bank and
(iii) contain the following provision:

“The undersigned consents to the transfer of, or grant of a security interest
in, any or all of the Lessor’s right, title and interest (residual or otherwise)
in and under this Agreement to any third party. No such transfer, grant of
security interest or enforcement of security interest will (a) affect the
undersigned’s lease obligations or (b) change any duties of, or increase any
burdens or risks imposed on, the parties to this agreement.”

Immediately upon execution of the same, all Lease Contracts shall be hereby
assigned to Bank, and, immediately upon Bank’s request, delivered to Bank
together with any and all related documents, and will contain, by way of a stamp
or as a part of the preprinted lease contract, the following legend directly
below Borrower’s customer’s signature:

“FOR VALUE RECEIVED, THIS AGREEMENT HAS BEEN ASSIGNED TO SUNTRUST BANK AS
COLLATERAL SECURITY AND THERE ARE NO DEFENSES AGAINST THE ASSIGNEE.”

Borrower will not assign, sell, pledge, convey or by any other means transfer to
any person other than Bank any Lease Contracts or Chattel Paper, without Bank’s
prior written consent.

 

  3.3 Other Documents. Borrower shall execute and deliver, or shall be caused to
be executed and delivered, to Bank such other instruments, agreements,
assignments, notifications or other documents relating to the Collateral as Bank
may from time to time request in order to evidence, perfect or continue the
perfection of Bank’s Liens upon any of the Collateral.

 

  3.4 Insurance. Borrower shall maintain and keep in force insurance of the
types and in the amounts customarily carried in lines of business similar to
Borrower’s and such other insurance as Bank may require, including, without
limitation, theft, fire, public liability, business interruption, casualty,
property damage, and worker’s compensation insurance, which insurance shall be
carried with companies and in amounts satisfactory to Bank. All casualty and
property damage insurance shall name Bank as mortgagee, sole loss payee, or
additional insured, as appropriate. Borrower shall deliver to Bank from time to
time, at Bank’s request, copies of all such insurance policies and certificates
of insurance and schedules setting forth all insurance then in effect. Each
policy of insurance shall contain a clause requiring the insurer to give not
less than thirty (30) days’ prior written notice to Bank in the event of any
lapse, termination or cancellation of the policy for any reason whatsoever and a
clause that the interest of Bank shall not be impaired or invalidated by any act
or neglect of Borrower or owner of the property nor by the occupation of the
premises for purposes more hazardous than are permitted by said policy. All such
insurance policies shall contain such other provisions as Bank may require in
order to protect Bank’s Lien in the collateral and Bank’s right to receive
payments under such policies. Borrower hereby appoints Bank as attorney in fact
for Borrower to file claims under any insurance policies, to receive, receipt
and give acquittance for any payments that may be payable to Borrower
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments, or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies, which power of attorney shall be deemed coupled with an interest and
irrevocable so long as Bank shall have a Lien in any of the Collateral pursuant
to this Agreement. If Borrower shall fail to procure such insurance or to pay
any premium with respect thereto, then Bank may, at its discretion, procure such
insurance or pay such premium and any costs so incurred by Bank shall constitute
a part of the Loan Indebtedness. Bank may apply the proceeds of any insurance
policy received by Bank to the payment of any liabilities, whether or not due,
in such order of application as Bank shall determine. Borrower shall promptly
furnish Bank with certificates or other evidence satisfactory to Bank indicating
compliance with the foregoing insurance requirements.

 

- 14 -



--------------------------------------------------------------------------------

  3.5 Validation and Collection of Accounts. Whether or not a Default Condition
or an Event of Default has occurred, Bank shall have the right, at any time or
times hereafter, in the name of Bank or any designee of Bank to verify the
validity, amount or any other matter relating to any Accounts by mail, telephone
or otherwise, and Borrower shall fully cooperate with Bank in an effort to
facilitate and promptly conclude any such verification process. Unless Bank
shall at any time following the occurrence of an Event of Default, elect to give
notice to Account Debtors to make payments on the Accounts directly to Bank,
Borrower shall endeavor in the first instance to make collection of its Accounts
for Bank. Borrower shall at the request of Bank notify the Account Debtors of
the security interest of Bank in any Account and Bank may itself at any time so
notify Account Debtors. Upon or after the occurrence of an Event of Default,
Borrower shall (if and to the extent requested to do so by Bank) notify the
Account Debtors to make all payments owing to Borrower directly to Bank for
application to the Loan Indebtedness.

 

  3.6 Maintenance of Collateral. Borrower shall maintain all Inventory and
Equipment in good condition, reasonable wear and tear excepted in the case of
Equipment, and shall, as and when requested by Bank, provide Bank with a list of
all of the Equipment and evidence of ownership thereof. Borrower shall not
permit any of the Equipment to become affixed to any real property so that such
Equipment is deemed a fixture under the real estate laws of the applicable
jurisdiction.

 

  3.7 Expenses Relating to Collateral. Borrower shall pay Bank on demand an
amount equal to any and all expenses, including legal fees, incurred or paid by
Bank in connection with Bank’s insuring, maintaining, protecting, storing,
safeguarding, or paying Liens with respect to any of the Collateral or otherwise
discharging any duty or obligation of Borrower with respect to any of the
Collateral.

 

  3.8 Rights to Collateral. Bank shall have no duty to collect, protect or
preserve the underlying value of any Collateral or any income thereon or to
preserve any rights against prior parties. Bank may exercise its rights and
remedies with respect to the Collateral without first resorting (and without
regard) to any other security for the Loans or other sources of payment or
reimbursement for the Loan Indebtedness.

 

  4. CONDITIONS PRECEDENT.

Borrower shall deliver and Bank shall have received the following documents,
each in form and substance satisfactory to Bank, as conditions precedent of the
Loans:

(i) a validly executed copy of this Agreement and the Security Agreement;

(ii) the validly executed Notes;

(iii) a validly executed copy of a Guaranty of each partner or majority
stockholder of Borrower, and to the extent not prohibited by Applicable Law, the
spouse of such Person together, in the case of the spouse, a certificate of
independent legal advice with respect to the spouse’s execution of such
Guaranty; provided, however, that if such spouse is not providing a Guaranty, a
validly executed copy of the Spousal Consent;

 

- 15 -



--------------------------------------------------------------------------------

(iv) a validly executed landlord’s waiver, in form and substance satisfactory to
Bank, for each location leased by Borrower where the financed Merchandise is
located;

(v) a validly executed PAD Authorization in the form attached hereto as Exhibit
F, authorizing Bank to debit Borrower’s bank account at a Canadian financial
institution specified therein for payments due hereunder at Set Intervals,
including without limitation, Asset Disposition Prepayments and mandatory
prepayments of the Loans pursuant to Section 2.10(ii);

(vi) a validly executed subordination agreement, in form and substance
satisfactory to Bank, from each other debtholder of Borrower;

(vii) evidence of Borrower’s good standing;

(viii) a validly executed officer’s certificate or such other evidence
acceptable to Bank evidencing Borrower’s corporate, partnership or other
necessary authorization of the Loans and incumbency; and

(ix) a certificate of insurance from an insurer acceptable to Bank evidencing
Borrower’s compliance with Section 3.4 hereof and naming Bank as loss
payee/additional insured as follows:

Aaron’s Program Manager

SunTrust Bank

Program Lending

3333 Peachtree Road, N.E.

3rd Floor

Mail Code 1802

Atlanta, Georgia 30326

(x) a validly executed authorization in favour of Aaron, authorizing Aaron to
initiate SWIFT transfers from the FCTA to pay vendors in accordance with
Section 2.3(ii).

In addition, Bank shall have satisfied itself that (y) all necessary steps have
been taken and all necessary registrations have been made to perfect Bank’s
security interest in the Collateral, and (z) there are no Liens on any of the
Collateral, and Bank shall be satisfied that all corporate or partnership
proceedings necessary for the authorization of the Loan shall have been taken
and Bank shall have received any other documents that it deems necessary or
advisable.

 

  5. BORROWER’S REPRESENTATIONS AND WARRANTIES.

To induce Bank to enter into this Agreement, Borrower represents and warrants as
follows:

 

  5.1 Organization and Qualification of Borrower. Borrower is             under
the laws of the province shown on the first page hereof or under the laws of
Canada, and is qualified to do business in all jurisdictions where the character
of its properties or the nature of its activities make such qualification
necessary.

 

- 16 -



--------------------------------------------------------------------------------

  5.2 Trade Names, Subsidiaries and Location of Assets. Exhibit B attached
hereto and made a part hereof fully and accurately discloses any legal name,
trade name or style ever used by Borrower, any Subsidiaries owned by Borrower,
and each office, other place of business or location of assets of Borrower.

 

  5.3 Corporate or Other Authority; No Violation of Other Agreements. The
execution, delivery and performance by Borrower of this Agreement and the other
Loan Documents have been duly authorized by all necessary action on the part of
Borrower and do not and will not (i) violate any provision of Borrower’s
articles of incorporation, by laws, or other organizational documents or any
Applicable Law, or (ii) be in conflict with, result in a breach of, or
constitute (following notice or lapse of time or both) a default under any
agreement to which Borrower is a party or by which Borrower or any of its
property is bound. Each PAD Authorization has been executed by persons with
signing authority in respect of the account at a Canadian financial institution
that is the subject of such PAD Authorization and any such PAD Authorization is
a Business PAD and not a Personal PAD.

 

  5.4 Enforceability. This Agreement and each of the other Loan Documents create
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms.

 

  5.5 Entire Agreement. The Notes and accompanying Loan Documents executed in
connection with the Loans and delivered to Bank are the only contracts
evidencing the transaction described herein and constitute the entire agreement
of the parties hereto with respect to the transaction.

 

  5.6 Genuineness of Signatures. The Notes and each accompanying Loan Document
executed in connection with the Loans are genuine and all signatures, names,
amounts and other facts and statements therein and thereon are true and correct.

 

  5.7 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of Borrower, threatened before any court, tribunal
or administrative or governmental agency that may, individually or collectively,
adversely affect the financial condition or business operations of Borrower.

 

  5.8 Financial Condition. Borrower’s financial statement previously delivered
to Aaron, fairly and accurately presents the financial condition of Borrower as
of such date and has been prepared in accordance with GAAP consistently applied,
and since the date of that financial statement, there has been no material
adverse change in the financial condition of Borrower. Borrower is now and will
remain Solvent.

 

  5.9 Taxes. All federal, provincial and local tax returns have been duly filed,
and all taxes, assessments and withholdings shown on such returns or billed to
Borrower have been paid, and Borrower maintains adequate reserves and accruals
in respect of all such federal, provincial and other taxes, assessments and
withholdings. There are no unpaid assessments pending against Borrower for any
taxes or withholdings, and Borrower knows of no basis therefor.

 

  5.10 Compliance with Laws. Borrower has duly complied with, and its properties
and business operations are in compliance in all material respects with, the
provisions of all Applicable Laws, including, without limitation, all
Environmental Laws. Borrower possesses all permits, franchises, licenses,
trademark rights, trade names, patents and other authorizations necessary to
enable it to conduct its business operations as now conducted, and no filing
with, and no consent, authorization, order or license of, any Person is
necessary in connection with the execution or performance of this Agreement or
the other Loan Documents.

 

- 17 -



--------------------------------------------------------------------------------

  5.11 No Default. No Default Condition or Event of Default exists.

 

  5.12 Accounts. Each Account arises out of a bona fide lease or sale and
delivery of goods or rendition of services by Borrower and, unless otherwise
indicated by Borrower to Bank in writing promptly after learning thereof, the
facts appearing on the invoice evidencing such Account and Borrower’s books
relating thereto are true and accurate and payment thereof is not subject to any
known dispute, offset or claim except for discounts granted in the ordinary
course of Borrower’s business that are reflected on the face of such invoice.

 

  5.13 Use of Proceeds. None of the proceeds of any Advances by Bank or the Term
Loan have been or will be used to purchase or carry (or to satisfy or refinance
any indebtedness incurred to purchase or carry) any “margin stock” (as defined
in Regulation U of the Federal Reserve Board). Advances shall be made for the
sole purposes of honoring requests for SWIFT transfers to (i) suppliers of
Merchandise in payment of Approved Invoices, and (ii) other accounts specified
by Borrower with respect to Advances made for working capital purposes, subject
to the approval of Aaron, which requests have been made to Aaron as provided in
Section 2.3(i) or Section 2.3(ii), or upon the consent of Aaron, for the purpose
of payment of freight charges (but not for the purpose of paying provincial
sales taxes, goods and services tax, harmonized sales tax or customs duty). The
proceeds of the Term Loan shall be used solely for the purpose of financing the
acquisition and expansion of stores franchised by Aaron and operated by the
Borrower and for Aaron-approved working capital purposes, but excluding in all
cases any non-business purposes.

Each submission of an Approved Invoice made by Borrower pursuant to this
Agreement or any other Loan Document shall constitute an automatic
representation and warranty by Borrower to Bank that there does not then exist
any Default Condition or Event of Default and a reaffirmation as of the date of
said request that all representations and warranties of Borrower contained in
this Agreement and the other Loan Documents are true in all material respects.
All representations and warranties contained in this Agreement or in any of the
other Loan Documents shall survive the execution, delivery and acceptance hereof
by Bank and the closing of the transactions described herein.

 

  6. FINANCIAL COVENANTS.

Borrower shall comply with the following financial covenant[s]:

(i) [Rental Revenue to Debt Service. Commencing on the first day of the calendar
quarter in which the 25th month following the Opening Date of the first store
location of Borrower occurs and measured as of the last day of the calendar
quarter in which such 25th month occurs and on the last day of each calendar
quarter thereafter, the ratio of Borrower’s Rental Revenue to Debt Service for
such quarter shall not be less than 2.2:1.0;]3

(ii) Debt to Rental Revenue. [Commencing on the first day of the calendar
quarter in which the first day of the 19th month following the Opening Date of
the first store location of Borrower occurs and measured as of the last day of
the calendar quarter in which such 19th month occurs and on the last day of each
calendar quarter thereafter,] [On the last day of each calendar quarter] the
ratio of Borrower’s Debt to Borrower’s Rental Revenue shall not exceed [ ]:1.0.4

 

 

3 

Note: This covenant will not apply in the case of any Borrowers who have
Revolving Loans or Term Loans as, in such case, the Borrowing Base in the
applicable Loan Agreement will apply in lieu of this covenant.

4 

Note: This covenant will apply and be tested on last day of each calendar
quarter and not be tied to any Opening Date of store locations in the case of
any Loan Agreement providing for Loans to be made available to a Borrower
consisting solely of Revolving Loans. Covenant levels for this covenant will be
established by Aaron or in the applicable Loan Agreement for each Borrower.

 

- 18 -



--------------------------------------------------------------------------------

To the extent any of the financial covenants set forth above in this Section 6
are calculated based upon the Opening Date of a store location, the financial
information from store locations that have not reached the Opening Date
anniversary incorporated into such covenants shall be excluded from such
calculations. Debt Service and Debt attributable to such locations and deducted
from the final calculations shall be deducted on a pro rata basis calculated by
dividing such stores’ aggregate Net Book Value of Merchandise by the Net Book
Value of Merchandise for all store locations. The financial covenants shall
otherwise be calculated on a consolidated basis as to all store locations.

 

  7. BORROWER’S AFFIRMATIVE COVENANTS.

During the term of this Agreement, and thereafter for so long as there is any
outstanding Loan Indebtedness to Bank, Borrower covenants that, unless otherwise
consented to by Bank in writing, it shall:

 

  7.1 Financial Reports. Deliver to Aaron or cause to be delivered to Aaron:

(i) on or before the last Business Day of each month, an unaudited balance sheet
and income statement accurately reflecting the financial transactions and status
of Borrower as of the end of the prior month and on a year to date basis, on a
consolidated and per store basis; prepared in accordance with GAAP in the format
recommended by Aaron;

(ii) on or before the last Business Day of each month after the end of each
calendar quarter (a) an unaudited balance sheet and income statement accurately
reflecting the financial transactions and status of Borrower as of the end of
the prior month and on a quarterly basis, on a consolidated and per store basis,
prepared in accordance with GAAP in the format recommended by Aaron, and (b) a
compliance certificate as described below in Section 7.2;

(iii) within 90 days after the end of each fiscal year a balance sheet and
income statement of Borrower as of the end of such year and for the fiscal year
then ended, compiled by such firm of chartered accountants as may be designated
by Borrower and be satisfactory to Bank as prepared in accordance with GAAP and,
to the extent delivered to Aaron, audited financial statements for such period;

(iv) within 120 days after the end of each fiscal year, an annual personal
financial statement of each Guarantor; and

(v) with reasonable promptness, all reports by Borrower to its shareholders and
such other information as Aaron or Bank may reasonably request from time to
time.

 

  7.2 Compliance Certificate. Prepare and deliver to Aaron, to the extent
Borrower has a Line of Credit Loan, in conjunction with the quarterly financial
reports required to be delivered pursuant to Section 7.1 (iii) above, a
quarterly compliance certificate (the form of which is attached hereto as
Exhibit C), including a Quarterly Covenant Compliance Report (the form of which
is attached hereto as Exhibit D) presenting the calculation of the financial
covenants set forth above in Section 6, noting any negative variances with the
covenants and explaining any such variances.

 

 

- 19 -



--------------------------------------------------------------------------------

Borrower acknowledges that Aaron will review each compliance certificate and may
revise the calculations set forth on such compliance certificate to be
consistent with the information shown on quarterly detailed Inventory
reconciliation reports and detailed revenue reports prepared by Aaron each
quarter showing the amount of Inventory at each of Borrower’s stores as of the
end of such quarter and the amount of monthly and quarterly revenue at each of
Borrower’s stores. Borrower acknowledges that Aaron will forward copies of each
compliance certificate, with revised calculations as appropriate, to Bank and
agrees that Bank shall be entitled to rely each such compliance certificate, as
revised by Aaron, for purposes of determining whether the covenants set forth in
Section 6 above have been met.

 

  7.3 Books and Records. Maintain its Books and Records and accounts in
accordance with GAAP and permit any Person designated by Bank or Aaron to visit
Borrower’s premises, inspect any of the Collateral or any of the Books and
Records, and to make copies thereof and take extracts therefrom, and to discuss
Borrower’s financial affairs with Borrower’s financial officers and accountants.

 

  7.4 Taxes. Promptly file all tax returns and pay and discharge all taxes,
assessments, withholdings and other governmental charges imposed upon it, its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto.

 

  7.5 Notices to Bank. Promptly notify Bank in writing of (i) the occurrence of
any Default Condition or Event of Default; (ii) any pending or threatened
litigation claiming damages in excess of $25,000 or seeking relief that, if
granted, would adversely affect the financial condition or business operations
of Borrower; (iii) the release or discharge of any Hazardous Substance on any
property owned by Borrower; and (iv) any asserted violation by Borrower of or
demand for compliance by Borrower with any Applicable Law.

 

  7.6 Compliance with Applicable Laws. Comply in all material respects with all
Applicable Laws, including, without limitation, all Environmental Laws.

 

  7.7 Corporate Existence. Maintain its separate corporate existence and all
rights, privileges and franchises in connection therewith, and maintain its
qualification and good standing in all jurisdictions where the failure to do so
could have a Material Adverse Effect upon its financial condition or ability to
collect the Accounts.

 

  7.8 Electronic Debit Authorizations. Execute and deliver to Bank and maintain
in effect at all times a PAD Authorization authorizing Bank to debit Borrower’s
specified account at a Canadian financial institution for all payments required
hereunder that are due at Set Intervals, including, without limitation, all
payments of interest payable pursuant to Section 2.9, all Asset Disposition
Prepayments and other mandatory principal prepayments payable pursuant to
Section 2.10 and all Commitment Fees payable pursuant to Section 2.14 and, if
requested by Bank in connection with any Sporadic payment required to be made by
Borrower hereunder, a PAD Authorization in respect of such Sporadic payment,
each such PAD Authorization to be executed and delivered by persons having
signing authority over the bank account that is the subject of such PAD
Authorization.

 

- 20 -



--------------------------------------------------------------------------------

  8. NEGATIVE COVENANTS.

During the term of this Agreement, and thereafter for so long as there are is
Loan Indebtedness outstanding, Borrower covenants that unless Bank has first
consented thereto in writing, it will not:

 

  8.1 Merger; Disposal or Moving of Collateral. Amalgamate, merge or consolidate
with or acquire any substantial portion of the assets or stock of any Person;
sell, lease, transfer or otherwise dispose of all or any portion of its
properties (including any of the Collateral), except sales or leases of
Inventory in the ordinary course of business; or, without having given Bank at
least 60 days prior written notice and having executed such instruments and
agreements as Bank shall require, change its name, adopt a French form of name,
change the location of any Collateral or the location of its chief executive
office, principal place of business or the office at which it maintains its
Books and Records. Notwithstanding the foregoing, to the extent that Borrower is
calculating its compliance with the financial covenants set forth in Section 6
hereof on a consolidated basis, Borrower may move Inventory from one location
included in such calculation to another of Borrower’s Aaron’s locations without
complying with the notice provisions hereof, as long as such Inventory is
properly transferred in the Aaron’s Proprietary System.

 

  8.2 Liens. Grant or suffer to exist any Lien upon any of the Collateral except
Permitted Liens.

 

  8.3 Guarantees. Guarantee, assume, endorse or otherwise become contingently
liable for any obligation or indebtedness of any Person, either directly or
indirectly, exceeding $25,000 not existing as of this date, except by
endorsement of items of payment for deposit or collection.

 

  8.4 Loans. Make loans or advances of money to or investments in any Person, or
(except in the ordinary course of business and on fair and reasonable terms)
engage in any transaction with a Subsidiary or affiliate.

 

  8.5 Stock of Borrower. Repurchase, or pay or declare any dividend on, any of
its capital stock; provided, however, that if no Default Condition or Event of
Default exists and Borrower remains in compliance with the financial covenants
set forth in Section 6 above after giving effect thereto, it may pay dividends
and make such repurchases.

 

  9. EVENTS OF DEFAULT.

 

  9.1 List of Events of Default. The occurrence of any one or more of the
following conditions or events shall constitute an “Event of Default”:

(i) Borrower shall fail to pay any of the Loan Indebtedness (including any
overadvance) or to repay principal as required in connection with any Asset
Disposition within ten (10) days of the due date thereof (whether due at stated
maturity, on demand, upon acceleration or otherwise and including any failure to
pay resulting from a dishonour of a pre-authorized debit or a return of a
pre-authorized debit initiated by Borrower);

(ii) any warranty, representation, or other statement by Borrower herein or in
any instrument, certificate or financial statement furnished in compliance
herewith proves to have been false or misleading in any material respect when
made;

(iii) Borrower shall fail or neglect to perform, keep or observe any covenant
contained in this Agreement, any of the other Loan Documents or any other
agreement now or hereafter entered into with Bank; Borrower shall fail to abide
by the financial covenants set forth in Section 6 hereof, provided that Aaron
may waive any financial covenant.

 

- 21 -



--------------------------------------------------------------------------------

(iv) Borrower or any Guarantor shall fail to pay when due any amount owed to any
creditor (other than Bank) or any Guarantor shall fail to pay or perform any
liability or obligation in accordance with the terms of any agreement with Bank;

(v) Borrower, Aaron or any Guarantor shall cease to be Solvent, shall die or
become incompetent, shall suffer the appointment of a receiver, trustee,
custodian or similar fiduciary, shall make an assignment for the benefit of
creditors, or shall make an offer of settlement or composition to their
respective unsecured creditors generally;

(vi) any petition for an order for relief shall be filed by or against Borrower
or any Guarantor or Aaron under the BIA or the CCAA (if against Borrower or any
Guarantor, the continuation of such proceeding for more than 30 days);

(vii) any judgment, writ of attachment or similar process is entered or filed
against Borrower or any Guarantor or any of Borrower’s or any Guarantor’s
property and such judgment, writ of attachment or process is not dismissed,
satisfied or vacated within ten (10) days thereafter or (ii) results in the
creation or imposition of any Lien upon any Collateral that is not a Permitted
Lien;

(viii) any Guarantor shall revoke or attempt to revoke the guaranty signed by
such Guarantor or shall repudiate such Guarantor’s liability thereunder or Aaron
shall default in its obligations to Bank with respect to the Loan Indebtedness
or repudiate its liability therefor;

(ix) any Person, or group of Persons (whether or not related), shall have or
obtain legal or beneficial ownership of a majority of the outstanding voting
securities or rights of Borrower, other than any Person, or group of Persons,
that has such majority ownership on the date of execution of this Agreement;

(x) Borrower shall lose its franchise, license or right to lease or to sell the
Inventory or Borrower’s Franchise Agreement is terminated or revoked for any
reason;

(xi) Borrower shall fail to enter properly any acquisition of Inventory or
Equipment or any Asset Disposition on the Aaron’s Proprietary System;

(xii) Borrower shall use its FCTA for any use other than as explicitly
authorized pursuant to this Agreement; or

(xiii) Borrower shall not have in effect at all times an effective PAD
Authorization in respect of the payment of all amounts payable by it hereunder
at Set Intervals or shall fail, if so requested by Lender, to execute and
deliver a PAD Authorization in respect of any sporadic payment due hereunder.

 

  9.2 Cure Period. Borrower shall have a five (5) calendar day period after Bank
gives it notice of the occurrence of an Event of Default (other than an Event of
Default pursuant to Section 9.1(vi)) above, during which it may cure such Event
of Default. An Event of Default arising under Section 9.1(i)(i)) above shall
only be cured by Bank’s receipt of payment in immediately available funds by
wire transfer or pre-authorized debit.

 

- 22 -



--------------------------------------------------------------------------------

  9.3 Advances. In no event shall Bank have any obligation to make any Loan
hereunder or an Advance pursuant to a Line of Credit Commitment or Revolving
Commitment hereunder if there exists a Default Condition or an Event of Default.

 

  10. REMEDIES.

All of the Loan Indebtedness shall become immediately due and payable and the
Line of Credit Commitment and Revolving Commitment shall be deemed immediately
terminated (without notice to or demand upon Borrower) upon the occurrence of an
Event of Default under Section 9.1 (vi) of this Agreement; and upon and after
the occurrence of any other Event of Default, subject to the cure period set
forth in Section 9.2 hereof, Bank shall have the right to terminate immediately
the Line of Credit Commitment and Revolving Commitment and to declare the entire
unpaid principal balance of and accrued interest with respect to the Loan
Indebtedness to be, and the same shall thereupon become, immediately due and
payable upon receipt by Borrower of written notice and demand. From and after
the date on which the Loan Indebtedness becomes automatically due and payable or
is declared by Bank to be due and payable as aforesaid, Bank shall have and may
exercise from time to time any and all rights and remedies afforded to a secured
party under the PPSA or any other Applicable Law. If the Loan Indebtedness is
collected by or through legal counsel, Bank shall be entitled to collect
reasonable legal fees and court costs from Borrower. In addition to, and without
limiting the generality of the foregoing, Bank shall have the rights and
remedies set forth in the Security Agreement and the following rights and
remedies which it may exercise at any time or times (all of which rights and
remedies shall be cumulative and may be exercised singularly or concurrently):

(i) the right to notify any Account Debtor to make all payments owing to
Borrower directly to Bank for application to the Loan Indebtedness and to
collect all amounts owing from any such Account Debtor;

(ii) the right to sell, lease or otherwise dispose of any or all of the
Collateral at public or private sale, for cash, upon credit or upon such other
terms as Bank deems advisable in its sole discretion, or otherwise to realize
upon the whole or from time to time any part of the Collateral in which Bank may
have a security interest. Any requirement of reasonable notice shall be met if
such notice is sent to Borrower in accordance with Section 12 hereof at least
seven (7) days before the date of sale or other disposition of the Collateral.
Bank may bid and be the purchaser at any such sale if permitted by Applicable
Law;

(iii) the right to require Borrower, at Borrower’s expense, to assemble the
Collateral and make it available to Bank at a place reasonably convenient to
both parties (and, for purposes hereof, Borrower stipulates that Bank shall be
entitled to the remedy of specific performance). Alternatively, Bank may
peaceably by its own means or with judicial assistance enter Borrower’s premises
and take possession of the Collateral or dispose of the Collateral on Borrower’s
premises without interference by Borrower;

(iv) the right to incur legal fees and expenses in exercising any of the rights,
remedies, powers or privileges provided hereunder, and the right (but not the
obligation) to pay, satisfy and discharge, or to bond, deposit or indemnify
against, any tax or other Lien which in the opinion of Bank may in any manner or
to any extent encumber any of the Collateral, all of which fees, payments and
expenses shall become part of Bank’s expenses of retaking, holding, preparing
for sale and the like, and shall be added to and become a part of the principal
amount of the Loan Indebtedness;

(v) the right, in Bank’s sole discretion, to perform any agreement of Borrower
hereunder which Borrower shall fail to perform and take any other action which
Bank deems necessary for the maintenance or preservation of any of the
Collateral or Bank’s interest therein, and Borrower agrees forthwith to
reimburse Bank for all expenses incurred in connection with the foregoing,
together with interest thereon at the Default Rate from the date incurred until
the date of reimbursement;

 

- 23 -



--------------------------------------------------------------------------------

(vi) the right at any time or times, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand) held by Bank for Borrower’s account against any of the Loan
Indebtedness, irrespective of whether or not Bank has made any demand under the
this Agreement;

(vii) the right to apply the proceeds realized from any collection, sale, lease
or other disposition of the Collateral first to the costs, expenses and legal
fees incurred by Bank for collection and for acquisition, protection, removal,
storage, sale and delivery of the Collateral; secondly, to interest due upon the
principal amount of the Loan Indebtedness; and thirdly, to the principal amount
of the Loan Indebtedness. If any deficiency shall arise, Borrower and Guarantors
shall remain bound and liable to Bank therefor; and

(viii) the right to act as Borrower’s attorney in fact (and Borrower hereby
irrevocably appoints Bank as Borrower’s agent and attorney in- fact), in
Borrower’s or Bank’s name, but at Borrower’s cost and expense, to receive, open
and dispose of all mail addressed to Borrower pertaining to any of the
Collateral, to notify postal authorities to change the address and delivery of
mail to Borrower to such address as Bank may designate, to sign Borrower’s name
on any bill of lading constituting or relating to any Collateral, to send
verifications with respect to the Collateral, to execute in Borrower’s name any
affidavits or notices with regard to any and all Lien rights and to do all other
acts and things necessary to carry out the terms of this Agreement or to
discharge any obligation of Borrower hereunder, this power, being coupled with
an interest, is to be irrevocable so long as any Loan Indebtedness is
outstanding.

 

  11. WAIVERS.

Borrower waives notice of Bank’s acceptance hereof. Borrower hereby waives any
requirement on the part of Bank to post any bond or other security as a
condition to Bank’s right to obtain an immediate writ of possession with respect
to any Collateral. Bank shall not be deemed to have waived any of its rights
upon or remedies hereunder or any Event of Default unless such waiver be in
writing and signed by Bank. No delay or omission on the part of Bank in
exercising any right shall operate as a waiver of such right or any other right.
A waiver on any one occasion shall not be construed as a bar to or waiver of any
right on any future occasion.

 

  12. NOTICES.

All notices and demands to or upon a party hereto shall be in writing and shall
be sent by certified or registered mail, return receipt requested, personal
delivery against receipt or by telecopier or other facsimile transmission and
shall be deemed to have been validly served, given or delivered when delivered
against receipt or one Business Day after deposit in the mail, postage prepaid,
or, in the case of facsimile transmission, when indicated by verification
receipt printed by the sending machine as having been received at the office of
the noticed party, addressed in each case as follows:

 

  If to Borrower:                                 
                                                        Attn:
                                                                         
                                                                                
                             ,                                                  
        Telecopier No.:                                                 

 

- 24 -



--------------------------------------------------------------------------------

  If to Bank:   

SunTrust Bank

Program Lending

       

Attn: Aaron’s Program Manager

3333 Peachtree Road, N.E.

3rd Floor

Mail Code 1802

Atlanta, Georgia 30326

Telecopier No.: (404) 439-7489

  

or to such other address as each party may designate for itself by like notice
given in accordance with this Section 0. Any written notice or demand that is
not sent in conformity with the provisions hereof shall nevertheless be
effective on the date that such notice is actually received by the individual to
whose attention such notice is to be sent as specified above or such
individual’s successor in office.

 

  13. INDEMNIFICATION.

Borrower hereby agrees to indemnify Bank and hold Bank harmless from and against
any liability, loss, damage, suit, action or proceeding ever suffered or
incurred by Bank as the result of Borrower’s failure to observe, perform or
discharge Borrower’s duties hereunder. Without limiting the generality of the
foregoing, this indemnity shall extend to any claims asserted against Bank by
any Person under any environmental laws. If any taxes, fees or other charges
shall be payable by Borrower or Bank on account of the execution, delivery or
recording of any of the Loan Documents or any loans outstanding hereunder,
Borrower will pay (or reimburse Bank’s payment of) all such taxes, fees or other
charges, including any applicable interests and penalties, and will indemnify
and hold Bank harmless from and against liability in connection therewith. The
indemnity obligations of Borrower under this Section 13 shall survive the
payment in full of the Loan Indebtedness.

 

  14. ENTIRE AGREEMENT; AMENDMENT.

This Agreement and the other Loan Documents embody the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and this Agreement may not be modified or amended except by an agreement in
writing signed by Borrower and Bank.

 

  15. SUCCESSORS AND ASSIGNS.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; but Borrower shall not
assign this Agreement or any right or benefit hereunder to any Person. Bank may
assign its rights and obligations hereunder at any time and to any Person,
including without limitation, to Aaron.

 

- 25 -



--------------------------------------------------------------------------------

  16. ARBITRATION.

ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
DETERMINED BY ARBITRATION IN ACCORDANCE WITH THE INTERNATIONAL ARBITRATION RULES
OF THE AMERICAN ARBITRATION ASSOCIATION EXCEPT TO THE EXTENT OTHERWISE SET FORTH
IN THIS SECTION 16. THE PLACE OF ARBITRATION SHALL BE ATLANTA, GEORGIA AND THE
LANGUAGE OF ARBITRATION SHALL BE ENGLISH. THE NUMBER OF ARBITRATORS SHALL BE
THREE SELECTED AS FOLLOWS: WITHIN FOURTEEN (14) DAYS AFTER THE COMMENCEMENT OF
ARBITRATION, EACH PARTY WILL APPOINT ONE ARBITRATOR. THESE TWO ARBITRATORS WILL
THEN NAME A PRESIDING ARBITRATOR WITHIN FOURTEEN (14) DAYS AFTER THE SELECTION
OF THE PARTY APPOINTEES. EACH ARBITRATOR SHALL BE AN ATTORNEY ADMITTED BEFORE
THE BAR OF ANY STATE OF THE UNITED STATES OR THE BAR OF ANY PROVINCE OF CANADA.
IF EITHER PARTY FAILS TO APPOINT AN ARBITRATOR, OR IF THE TWO ARBITRATORS DO NOT
NAME A THIRD ARBITRATOR WITHIN THESE TIME PERIODS, THE INTERNATIONAL CENTRE FOR
DISPUTE RESOLUTION SHALL AT THE WRITTEN REQUEST OF EITHER PARTY COMPLETE THE
APPOINTMENTS THAT HAVE NOT BEEN MADE PURSUANT TO THE INTERNATIONAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION. THE ARBITRATORS SHALL AWARD TO
THE PREVAILING PARTY, IF ANY, AS DETERMINED BY THE ARBITRATORS, ALL COSTS AND
EXPENSES OF THE ARBITRATORS AND THE INTERNATIONAL CENTRE FOR DISPUTE RESOLUTION.
ALL WITNESS TESTIMONY AT THE HEARING SHALL BE TRANSCRIBED BY A PUBLIC
STENOGRAPHER OR COURT REPORTER. ALL PARTIES AGREE TO BE BOUND BY THE RESULTS OF
SUCH ARBITRATIONS; JUDGMENT UPON THE AWARD SO RENDERED MAY BE ENTERED AND
ENFORCED IN ANY COURT OF COMPETENT JURISDICTION. TO THE EXTENT REASONABLY
PRACTICABLE, BOTH PARTIES AGREE TO CONTINUE PERFORMING THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT WHILE THE DISPUTE IS BEING RESOLVED.

 

  17. MISCELLANEOUS.

Time is of the essence of this Agreement. Bank reserves the right to
participate, sell or assign the Loans made hereunder and provide any participant
or assignee all information in Bank’s possession regarding Borrower, its
business and the Collateral. Borrower shall reimburse Bank for Bank’s
out-of-pocket expenses and for the fees and expenses and disbursements of Bank’s
counsel in connection with the negotiation, documentation and closing of the
transactions contemplated hereby, and Borrower will pay all expenses incurred by
Borrower in connection with the transactions. The Section headings are for
convenience only and shall not limit or otherwise affect any of the terms
hereof. THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF GEORGIA (WITHOUT REGARD TO THE LAWS OF CONFLICTS
THEREOF) AND IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT.

 

  18. RELATIONS WITH AARON.

Borrower recognizes and acknowledges that Bank has made the Loans available to
Borrower hereunder at the behest of and as an accommodation to Aaron.
Accordingly, Borrower agrees that from time to time Bank may release to Aaron
such information about Borrower and the Loans as Aaron may request, and Bank may
condition its agreement to any waiver, modification or amendment on the prior
written consent of Aaron. Borrower further agrees that upon the occurrence of an
Event of Default hereunder, Bank may notify Aaron of such Event of Default prior
to notifying Borrower thereof, and Bank shall not be liable to Borrower for
failure to give simultaneous notice to Borrower. Borrower further agrees that
Bank shall not be liable to Borrower as a result of any information or document
obtained by Bank regarding Borrower which is shared by Bank with Aaron.

 

- 26 -



--------------------------------------------------------------------------------

WITNESS the hand and seal of the parties hereto on the date first above written.

Accepted in Atlanta, Georgia:

 

      BORROWER:

 

     

 

     

 

            BANK:       SUNTRUST BANK:       By:           Name:         Title:
 

 

- 27 -



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF

LINE OF CREDIT NOTE

 

Closing Date: [Closing Date]   $  

 

    Atlanta, Georgia

FOR VALUE RECEIVED, the undersigned,                    (the “Borrower”),
promises to pay to the order of SUNTRUST BANK, a Georgia banking corporation
(the “Bank”), at Bank’s principal office in Atlanta, Georgia, or at such other
place as the holder hereof may designate by notice in writing to Borrower, in
immediately available funds in lawful money of Canada, on                    ,
(the “Maturity Date”, as such date may be extended from time to time, for an
additional 364 day period unless either party terminates the Loan as set forth
in Section 2.8 of the Loan Agreement), the lesser of (x) the principal sum of
the Line of Credit Commitment:                     ($                    ), or
(y) so much principal thereof as shall have been from time to time disbursed
hereunder in accordance with that certain Loan Agreement, dated as of
[             ], by and between Borrower and Bank (as amended, restated,
modified or supplemented from time to time, the “Agreement”) and not theretofore
repaid, as shown on the records of Bank.

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder at a floating rate of interest equal to the Prime
Rate plus an additional                    , from time to time, upon such dates
as provided for in the Agreement. Interest shall accrue on the outstanding
principal balance from the date hereof up to and through the date on which all
principal and interest hereunder is paid in full, and shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. Such interest
is to be paid to Bank at its address set forth above or as otherwise provided in
the Agreement. For informational purposes, as of the date hereof the Prime Rate
in effect is            % per annum, thus producing an initial interest rate
under the Agreement on such date of            % per annum and, when adjusted
for a year of 365 days, an initial simple interest rate of             % per
annum. Any principal amount due under this Line of Credit Note (the “Note”) that
is not paid on the due date therefor whether on the Maturity Date, or resulting
from the acceleration of maturity upon the occurrence of an Event of Default (as
defined in the Agreement), shall bear interest from the date due until payment
in full at the Default Rate, as such term is defined in the Agreement.

This Note evidences a loan incurred pursuant to the terms and conditions of the
Agreement to which reference is hereby made for a full and complete description
of such terms and conditions, including, without limitation, provisions for the
acceleration of the maturity hereof upon the existence or occurrence of certain
conditions or events, and the terms of any permitted prepayments hereof. All
capitalized terms used in this Note shall have the same meanings as set forth in
the Agreement.

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement. In
addition, this Note is subject to mandatory prepayment upon the terms and
conditions of the Agreement.

Bank shall at all times have a right of set off against any deposit balances of
Borrower in the possession of Bank and Bank may apply the same against payment
of this Note or any other indebtedness of Borrower to Bank. The payment of any
indebtedness evidenced by this Note prior to the Maturity Date shall not affect
the enforceability of this Note as to any future, different or other
indebtedness incurred hereunder by Borrower. In the event the indebtedness
evidenced by this Note is collected by legal action or through legal counsel,
Bank shall be entitled to recover from Borrower all costs of collection,
including, without limitation, reasonable legal fees if collected by or through
legal counsel.



--------------------------------------------------------------------------------

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the records of Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement and that such Advance was
made and borrowed under the Agreement. Such account records shall constitute, in
the absence of manifest error, presumptive evidence of principal amounts
outstanding and the payments made under the Agreement at any time and from time
to time, provided, however, that the failure of Bank to record in such account
the type or amount of any Advance shall not affect the obligation of the
undersigned to repay such amount together with interest thereon in accordance
with this Note and the Agreement.

For the purposes of this Note, whenever interest to be paid hereunder is to be
calculated on the basis of 360 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or such other number of days in such period, as
the case may be.

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Agreement or by law, shall not affect or release the liability of
Borrower hereunder, and shall not constitute a waiver of such right unless so
stated by Bank in writing. THIS NOTE AND THE RIGHTS AND OBLIGATION HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA. TIME
IS OF THE ESSENCE OF THIS NOTE.

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

Executed under hand and seal of Borrower as of the day and year first above
written.

 

 

 

 

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF

TERM NOTE

 

Closing Date: [Closing Date]   $  

 

    Atlanta, Georgia

FOR VALUE RECEIVED, the undersigned,                    (the “Borrower”),
promises to pay to the order of SUNTRUST BANK, a Georgia banking corporation
(the “Bank”), at Bank’s principal office in Atlanta, Georgia, or at such other
place as the holder hereof may designate by notice in writing to Borrower, in
immediately available funds in lawful money of Canada,                     
($                    ). Repayment will be in            consecutive equal
monthly installments of principal in the amount of $             based on
a            month amortization plus accrued and unpaid interest and shall be
due and payable on each Payment Date, with the first installment being due and
payable on                    , and the remaining outstanding principal balance,
together with all accumulated unpaid interest shall be due and payable
on                    , (the “Maturity Date”).

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder at a floating rate of interest equal to the Prime
Rate plus an additional                    , from time to time, upon such dates
as provided for in that certain Loan Agreement dated as of [            ], by
and between Borrower and Bank (as amended, restated, modified or supplemented
from time to time, the “Agreement”). Interest shall accrue on the outstanding
principal balance from the date hereof up to and through the date on which all
principal and interest hereunder is paid in full, and shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. Such interest
is to be paid to Bank at its address set forth above or as otherwise provided in
the Agreement. For informational purposes, as of the date hereof the Prime Rate
in effect is            % per annum, thus producing an initial interest rate
under the Agreement on such date of             %per annum and, when adjusted
for a year of 365 days, an initial simple interest rate of             % per
annum. Any principal amount due under this Term Note (the “Note”) that is not
paid on the due date therefor whether on the due date, or resulting from the
acceleration of maturity upon the occurrence of an Event of Default (as defined
in the Agreement), shall bear interest from the date due until payment in full
at the Default Rate, as such term is defined in the Agreement.

This Note evidences a loan incurred pursuant to the terms and conditions of the
Agreement to which reference is hereby made for a full and complete description
of such terms and conditions, including, without limitation, provisions for the
acceleration of the maturity hereof upon the existence or occurrence of certain
conditions or events, and the terms of any permitted prepayments hereof. All
capitalized terms used in this Note shall have the same meanings as set forth in
the Agreement.

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement. In
addition, this Note is subject to mandatory prepayment upon the terms and
conditions of the Agreement.

Bank shall at all times have a right of set off against any deposit balances of
Borrower in the possession of Bank and Bank may apply the same against payment
of this Note or any other indebtedness of Borrower to Bank, irrespective of
whether or not Bank has made any demand under the Agreement. The payment of any
indebtedness evidenced by this Note prior to the Maturity Date shall not affect
the enforceability of this Note as to any future, different or other
indebtedness incurred hereunder by Borrower. In the event the indebtedness
evidenced by this Note is collected by legal action or through legal counsel,
Bank shall be entitled to recover from Borrower all costs of collection,
including, without limitation, reasonable legal fees if collected by or through
legal counsel.



--------------------------------------------------------------------------------

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the records of Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement. Such account records shall
constitute, in the absence of manifest error, presumptive evidence of principal
amounts outstanding and the payments made under the Agreement at any time and
from time to time, provided, however, that the failure of Bank to record in such
account the type or amount of any advance shall not affect the obligation of the
undersigned to repay such amount together with interest thereon in accordance
with this Note and the Agreement.

For the purposes of this Note, whenever interest to be paid hereunder is to be
calculated on the basis of 360 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or such other number of days in such period, as
the case may be.

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Agreement or by law, shall not affect or release the liability of
Borrower hereunder, and shall not constitute a waiver of such right unless so
stated by Bank in writing. THIS NOTE AND THE RIGHTS AND OBLIGATION HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA. TIME
IS OF THE ESSENCE OF THIS NOTE.

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

Executed under hand and seal of Borrower as of the day and year first above
written.

 

 

 

 

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF

REVOLVING NOTE

 

Closing Date: [Closing Date]   $   

 

     Atlanta, Georgia

FOR VALUE RECEIVED, the undersigned,                    (the “Borrower”),
promises to pay to the order of SUNTRUST BANK, a Georgia banking corporation
(the “Bank”), at Bank’s principal office in Atlanta, Georgia, or at such other
place as the holder hereof may designate by notice in writing to Borrower, in
immediately available funds in lawful money of the Canada,
on                    , (the “Maturity Date”, as such date may be extended from
time to time, for an additional 364 day period unless either party terminates
the Loan as set forth in Section 2.8 of the Loan Agreement), the lesser of
(i) principal sum of the Revolving
Commitment:                    ($                     ), or (ii) so much thereof
as shall have been from time to time disbursed hereunder in accordance with
certain Loan Agreement, dated as of [            ], by and between Borrower and
Bank (as amended, restated, modified or supplemented from time to time, the
“Agreement”) and not theretofore repaid, as shown on the records of Bank.

In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder at a floating rate of interest equal to the Prime
Rate plus an additional                    , from time to time, upon such dates
as provided for in the Agreement. Interest shall accrue on the outstanding
principal balance from the date hereof up to and through the date on which all
principal and interest hereunder is paid in full, and shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. Such interest
is to be paid to Bank at its address set forth above or as otherwise provided in
the Agreement. For informational purposes, as of the date hereof the Prime Rate
in effect is            % per annum, thus producing an initial interest rate
under the Agreement on such date of            % per annum and, when adjusted
for a year of 365 days, an initial simple interest rate of            % per
annum. Any principal amount due under this Revolving Note (the “Note”) that is
not paid on the due date therefor whether on the Maturity Date, or resulting
from the acceleration of maturity upon the occurrence of an Event of Default (as
defined in the Agreement), shall bear interest from the date due until payment
in full at the Default Rate, as such term is defined in the Agreement.

This Note evidences loans incurred pursuant to the terms and conditions of the
Agreement to which reference is hereby made for a full and complete description
of such terms and conditions, including, without limitation, provisions for the
acceleration of the maturity hereof upon the existence or occurrence of certain
conditions or events, and the terms of any permitted prepayments hereof. All
capitalized terms used in this Note shall have the same meanings as set forth in
the Agreement.

Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement. In
addition, this Note is subject to mandatory prepayment upon the terms and
conditions of the Agreement.

Bank shall at all times have a right of set-off against any deposit balances of
Borrower in the possession of Bank and Bank may apply the same against payment
of this Note or any other indebtedness of Borrower to Bank, irrespective of
whether or not Bank has made any demand under the Loan Agreement. The payment of
any indebtedness evidenced by this Note prior to the Maturity Date shall not
affect the enforceability of this Note as to any future, different or other
indebtedness incurred hereunder by Borrower. In the event the indebtedness
evidenced by this Note is collected by legal action or through legal counsel,
the Bank shall be entitled to recover from Borrower all costs of collection,
including, without limitation, reasonable legal fees if collected by or through
legal counsel.



--------------------------------------------------------------------------------

Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the records of Bank shall, in the absence of manifest error,
constitute presumptive evidence of such disbursement and that such Advance was
made and borrowed under the Agreement. Such account records shall constitute, in
the absence of manifest error, presumptive evidence of principal amounts
outstanding and the payments made under the Agreement at any time and from time
to time, provided, however, that the failure of Bank to record in such account
the type or amount of any Advance shall not affect the obligation of the
undersigned to repay such amount together with interest thereon in accordance
with this Note and the Agreement.

For the purposes of this Note, whenever interest to be paid hereunder is to be
calculated on the basis of 360 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the calendar year in which the same is to be
ascertained and divided by 360 or such other number of days in such period, as
the case may be.

Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Agreement or by law, shall not affect or release the liability of
Borrower hereunder, and shall not constitute a waiver of such right unless so
stated by Bank in writing. THIS NOTE AND THE RIGHTS AND OBLIGATION HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA. TIME
IS OF THE ESSENCE OF THIS NOTE.

PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST ARE HEREBY WAIVED.

Executed under hand and seal of Borrower as of the day and year first above
written.

 

 

 

 

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B

Permitted Liens

The following described Liens are Permitted Liens (if none, so state):

 

Name of Lien Holder

 

Date of Recording

  

Collateral

Trade Names and Styles

The following are the only trade names or trade styles ever used by Borrower (if
none, so state):

Subsidiaries

The following are all of the subsidiaries owned by Borrower (if none, so state):

Business Locations

The following are all of the locations where Borrower has an office or other
place of business or owns assets:



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE OF BORROWER

(Pursuant to Section 7.2 of Loan Agreement dated                    )

                     (the “Borrower”) HEREBY CERTIFIES that:

This Compliance Certificate is furnished pursuant to the Loan Agreement (the
“Agreement”) dated                    by and between Borrower and SUNTRUST BANK
(“Bank”). Unless otherwise defined herein, the terms used in this Report have
the meanings given to them in this Agreement.

The figures and information for determining compliance by Borrower with the
financial covenants set forth in the Quarterly Covenant Compliance Report
attached hereto have been prepared based upon the financial reports accompanied
hereby and both the Quarterly Covenant Compliance Report and such financial
reports are true and complete as of the date hereof.

The activities of Borrower during the preceding quarter have been reviewed by
the president or other authorized officer or the employees or agents under his
immediate supervision. Based on such review, to the best knowledge and belief of
the president or other authorized officer, and as of the date of this
Certificate, Borrower has performed and observed each and every covenant
contained in the Agreement to be performed by it, and no Event of Default or
Default Condition exists, except for the following:

Please describe or indicate “None” if none exist:

 

 

 

 

Borrower has properly and accurately reported all Asset Dispositions pursuant to
Section 2.12 of the Agreement.

WITNESS my hand this              day of                     ,            .



--------------------------------------------------------------------------------

EXHIBIT D

QUARTERLY COVENANT COMPLIANCE REPORT

(Section 6 - Financial Covenants)

 

Test Borrower        For Quarter Ending:  

 

  

With respect to the financial covenants set forth below which are calculated
based upon the Opening Date of a store location, the financial information from
store locations that have not reached the Opening Date anniversary incorporated
into such covenants shall be excluded from such calculations. [Debt Service and]
Debt attributable to such locations and deducted from the final calculations
shall be deducted on a pro rata basis calculated by dividing such stores’
aggregate Net Book Value of Merchandise by the Net Book Value of Merchandise for
all store locations. The financial covenants shall otherwise be calculated on a
consolidated basis as to all store locations.

 

I. Rental Revenue to Debt Service5    A. Enter amount of quarterly Rental
Revenue.    $                                      B. Enter amount of quarterly
Rental Revenue attributable to store locations open less than 25 months.   
                $                                      C. Subtract B from A.   
$                                      D. Enter amount of quarter’s Debt
Service.                    $                                      E. Enter
amount of quarter’s Debt Service attributable to store locations open less than
25 months.    $                                      F. Subtract E from D.   
$                                     

Ratio of C:F.

                    ________________

STANDARD — Ratio not less than —

                    2.2: 1.0

Compliance? Yes  ¨    No  ¨

   II. Debt to Rental Revenue    A. Enter amount of Debt.   
                $                                      B. [Enter amount of Debt
attributable to store locations open less than 19 months.]   
$                                     

 

5 

Note: This covenant will not apply in the case of any Borrowers who have
Revolving Loans or Term Loans as, in such case, the Borrowing Base in the
applicable Loan Agreement will apply in lieu of this covenant.



--------------------------------------------------------------------------------

C. [Subtract B from A.    $                                     ] D. Enter
Amount of last quarter’ s Rental Revenue.                    $             
                        E. [Enter amount of last quarter’s Rental Income
attributable to store locations open less than 19 months.   
                $                                     ] F. [Subtract E from D.
   $                                     ] 6

Ratio of C : F.

                    ________________

STANDARD    

   [    ]:1.0

Compliance? Yes  ¨    No  ¨

  

Note: All terms are those used in generally accepted accounting practices unless
specifically defined in the Agreement.

 

6 

Note: This covenant will apply and be tested on last day of each calender
quarter and not be tied to any Opening Date of store locations in the case of
any Loan Agreement providing for Loans made available to a Borrower consisting
solely of Revolving Loans. In which case, the bracketed portions of this Debt to
Rental Revenue covenant will not be applicable.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SECURITY AGREEMENT

THIS AGREEMENT is made as of •, 20•

BETWEEN

•, a [corporation] [limited partnership] [partnership] [incorporated/formed]
under the laws of [the Province of •] [Canada] (the “Debtor”), - and -

SUNTRUST BANK, a Georgia banking corporation (the “Secured Party”).

WHEREAS the Debtor has entered into the Loan Agreement with the Secured Party
pursuant to

which certain credit facilities will be extended to the Debtor;

AND WHEREAS the Debtor has agreed to grant a security interest and assignment,
mortgage and

charge in the Collateral to the Secured Party in order to secure the performance
of its Obligations;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants

and agreements herein contained and other good and valuable consideration, the
receipt and

sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1 - INTERPRETATION

1.1 Interpretation. In this Agreement, unless something in the subject matter or
context is inconsistent therewith, capitalized terms used and not otherwise
defined in this Agreement have the meanings given to them in the Loan agreement
and:

“Agreement” means this agreement, including its recitals and schedules, as
amended from time to time.

“Collateral” has the meaning set out in Section 2.1.

“Loan Agreement” means the loan agreement made as of •, 20• between the Debtor
and the Secured Party as amended from time to time.

“Event of Default” means any of the events described as “events of default” in
the Loan Agreement.

“Obligations” means all obligations and liabilities of any kind whatsoever of
the Debtor to the Secured Party in connection with or relating to the Loan
Agreement, including all debts and liabilities, present or future, direct or
indirect, absolute or contingent, matured or not, whenever, wherever and however
incurred, in any currency at any time owing by the Debtor to the Secured Party
or remaining unpaid by the Debtor to the Secured Party and whether the same is
from time to time reduced and thereafter increased or entirely extinguished and
thereafter incurred again, whether incurred by the Debtor alone or with another
or others and whether as principal or surety or otherwise, including all
interest, commissions, legal and other costs, charges and expenses.



--------------------------------------------------------------------------------

The terms “accessions”, “accounts”, “chattel paper”, “documents of title”,
“goods”, “instruments”, “intangibles”, “inventory”, “money”, “proceeds” and
“securities” whenever used herein have the meanings given to those terms in the
Personal Property Security Act currently in effect in the province referred to
in Section 5.12 below.

1.2 Headings. The division of this Agreement into Articles and Sections and the
insertion of headings are for convenience of reference only and do not affect
the construction or interpretation of this Agreement. The terms “hereof,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof. Unless something in the
subject matter or context is inconsistent therewith, references herein to
Articles and Sections are to Articles and Sections of this Agreement. Extended
Meanings. In this Agreement words importing the singular number only include the
plural and vice versa, words importing any gender include all genders and words
importing persons include individuals, corporations, limited and unlimited
liability companies, general and limited partnerships, associations, trusts,
unincorporated organizations, joint ventures and governmental authorities. The
term “including” means “including without limiting the generality of the
foregoing”. The inclusion of reference to Permitted Liens in the Loan Agreement
or herein, by reference or otherwise, is not intended to subordinate, and will
not subordinate, the security granted hereunder to any such Permitted Lien

ARTICLE II - GRANT OF SECURITY INTEREST

2.1 Security Interest. As general and continuing security for the payment and
performance of all Obligations, the Debtor hereby grants to the Secured Party a
security interest in all of the Debtor’s present and after-acquired undertaking
and property, both real and personal including, without limitation, all Lease
Contracts (collectively, the “Collateral”), and, as further general and
continuing security for the payment and performance of the Obligations, the
Debtor hereby also assigns the Collateral (other than trademarks) to the Secured
Party and mortgages and charges the Collateral as and by way of a fixed and
specific mortgage and charge to the Secured Party.

2.2 Attachment of Security Interest. The Debtor acknowledges that value has been
given and agrees that the security interest granted hereby attaches upon the
execution of this Agreement by the Debtor (or, in the case of any after-acquired
property, at the time of acquisition by the Debtor of any rights therein).

2.3 Real Property. The assignment, mortgage and charge granted hereby will not
extend to the last day of the term of any lease or agreement relating to real
property, but the Debtor will hold such last day in trust for the Secured Party
and, upon the enforcement by the Secured Party of its security, will assign such
last day as directed by the Secured Party.

ARTICLE III - DEALING WITH COLLATERAL

3.1 Dealing with Collateral by the Debtor. The Debtor must not sell, lease or
otherwise dispose of any of the Collateral without the prior written consent of
the Secured Party, except that the Debtor may, until an Event of Default occurs,
deal with its money or rent, lease or sell items of Inventory in the ordinary
course of its business so that the purchaser thereof takes title thereto free
and clear of the security interest, assignment and mortgage and charge granted
hereby, but all proceeds of any such sale will continue to be subject to the
security granted hereby. Upon the occurrence of an Event of Default and the
exercise by the Secured Party of any of its rights and remedies under
Section 4.1, all money received by the Debtor will be held by the Debtor in
trust for the Secured Party and must be held separate and apart from other money
of the Debtor and paid over to the Secured Party on request.

 

- 2 -



--------------------------------------------------------------------------------

3.2 Rights and Duties of the Secured Party. The Secured Party may perform any of
its rights and duties hereunder by or through agents and is entitled to retain
counsel and to act in reliance upon the advice of such counsel concerning all
matters pertaining to its rights and duties hereunder.

ARTICLE IV - REMEDIES

4.1 Consequences of a Default. On or after the occurrence of any Event of
Default that has not been either cured or waived, at the option of the Secured
Party, (a) any or all of the Obligations not yet payable will become immediately
payable, without presentment, protest, notice of protest or notice of dishonour,
all of which are expressly waived; (b) the obligation, if any, of the Secured
Party to extend further credit to the Debtor will cease; and (c) the security
granted hereby will become immediately enforceable.

4.2 Remedies. In addition to any right or remedy otherwise provided herein or by
law, on or after the occurrence of any Event of Default that has not been either
cured or waived, the Secured Party will have the rights and remedies set out in
the Loan Agreement and those rights and remedies set forth below, all of which
may be enforced successively or concurrently:

(a) the Secured Party may take possession of the Collateral and require the
Debtor to assemble the Collateral and deliver or make the Collateral available
to the Secured Party at such places as may be specified by the Secured Party,
and neither the Secured Party nor any Receiver will be or be deemed to be a
mortgagee in possession by virtue of any such actions;

(b) the Secured Party may take such steps as it considers desirable to maintain,
preserve or protect the Collateral;

(c) the Secured Party may carry on, or concur in the carrying on of, all or any
part of the business of the Debtor;

(d) the Secured Party may have, exercise or enforce any rights of the Debtor in
respect of the Collateral;

(e) the Secured Party may sell, lease or otherwise dispose of the Collateral at
public auction, by private tender, by private sale or otherwise either for cash
or upon credit, upon such terms and conditions as the Secured Party may
determine and without notice to the Debtor unless required by law;

(f) the Secured Party may accept all or any part of the Collateral in total or
partial satisfaction of the Obligations in the manner provided by law;

(g) the Secured Party may, for any purpose specified herein, including for the
maintenance, preservation or protection of any Collateral or for carrying on any
of the business or undertaking of the Debtor, borrow money on the security of
the Collateral, which security will rank in priority to the security granted
hereby;

 

- 3 -



--------------------------------------------------------------------------------

(h) the Secured Party may occupy and use all or any of the premises, buildings
and plants occupied by the Debtor and use all or any of the Equipment and other
property of the Debtor for such time as the Secured Party requires to facilitate
the realization of the Collateral, free of charge and the Secured Party will not
be liable for any rent, charges, depreciation or damages in connection with such
actions, nor will the Secured Party or any Receiver be or be deemed to be a
mortgagee in possession by virtue of any such actions;

(i) the Secured Party may appoint a receiver or receiver and manager (each
herein referred to as the “Receiver”) of the whole or any part of the Collateral
and may remove or replace such Receiver from time to time or may institute
proceedings in any court of competent jurisdiction for the appointment of a
Receiver of the Collateral;

(j) the Secured Party may discharge any claim, lien, mortgage, charge, security
interest, encumbrance or any rights of others that may exist or be threatened
against the Collateral, and in every such case the amounts so paid together with
costs, charges and expenses incurred in connection therewith will be added to
the Obligations.

4.3 Powers of the Receiver. Any Receiver will have all of the rights and powers
that the Secured Party is entitled to exercise pursuant to Section 4.3 but the
Secured Party will not be in any way responsible for any misconduct or
negligence of any such Receiver.

4.4 Liability of Secured Party. The Secured Party will not be liable or
responsible for any failure to seize, collect, realize, or obtain payment with
respect to the Collateral and is not bound to institute proceedings or to take
other steps for the purpose of seizing, collecting, realizing or obtaining
possession or payment with respect to the Collateral or for the purpose of
preserving any rights of the Secured Party, the Debtor or any other person in
respect of the Collateral. In the exercise of its rights and the performance of
its obligations, the Secured Party will only be liable for gross negligence or
wilful misconduct.

4.5 Proceeds of Realization. The Secured Party may apply any proceeds of
realization of the Collateral to payment of costs, fees and expenses, including
those related to the realization of the Collateral, and the Secured Party may
apply any balance to payment of all other Obligations in such order as the
Secured Party sees fit. If there is any surplus remaining, the Secured Party may
pay it to any person entitled thereto by law of whom the Secured Party has
knowledge and any balance remaining may be paid to the Debtor. If the
realization of the Collateral fails to satisfy the Obligations, the Debtor will
be liable to pay any deficiency to the Secured Party

4.6 Waivers by Debtor. The Secured Party may (a) grant extensions of time,
(b) take and perfect or abstain from taking and perfecting security, (c) give up
any security, (d) accept compositions or compromises, (e) grant releases and
discharges, and (f) otherwise waive rights against the Debtor, debtors of the
Debtor, guarantors and others and with respect to the Collateral and other
security as the Secured Party sees fit. No such action or omission will reduce
the Obligations or affect the Secured Party’s rights hereunder.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE V - GENERAL

5.1 Appointment of Consultant. The Secured Party will be entitled to an appoint
a consultant to provide such services and advice as the Secured Party may
determine in its sole discretion, with power to enter the Debtor’s premises, to
inspect and evaluate the Collateral, to make copies of the Debtor’s records, to
review the Debtor’s business plans and projections, to assess the conduct and
viability of the Debtor’s business, to prepare reports on the Debtor’s affairs
and to distribute such reports to the Secured Party or to other such persons as
the Secured Party may direct. Such consultant will act as an agent for the
Secured Party and will owe no duty to the Debtor. The consultant is to have no
managerial or advisory capacity and will have no decision making responsibility.
The Debtor authorizes the Secured Party to provide confidential information to
the consultant. All fees and expenses in connection with the engagement of a
consultant are payable by the Debtor to the Secured Party.

5.2 Waivers of Legal Limitations. To the fullest extent permitted by law, the
Debtor waives all of the rights, benefits and protections that is given by the
provisions of any law that imposes limitations upon the powers, rights or
remedies of a secured party, including any law that limits the rights of a
secured party to both seize Collateral and sue for any deficiency following
realization of Collateral. Without limitation, the Debtor (if a corporation)
agrees that the Limitation of Civil Rights Act and Part IV of the Saskatchewan
Farm Securities Act of the Province of Saskatchewan will not apply to this
agreement or any of the rights, remedies or powers of the Secured Party or any
Receiver hereunder.

5.3 Benefit of the Agreement. This Agreement will enure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties.

5.4 Entire Agreement. This Agreement has been entered into pursuant to the
provisions of the Loan Agreement and is subject to all the terms and conditions
thereof and, if there is any conflict or inconsistency between the provisions of
this Agreement and the provisions of the Loan Agreement, the rights and
obligations of the parties will be governed by the provisions of the Loan
Agreement. This Agreement cancels and supersedes any prior understandings and
agreements between the parties with respect thereto. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the Secured Party and the
Debtor with respect to the subject matter hereof except as expressly set forth
herein or in the Loan Agreement.

5.5 Amendments and Waivers. No amendment to this Agreement will be valid or
binding unless set forth in writing and duly executed by all of the parties. No
waiver of any breach of any provision of this Agreement will be effective or
binding unless made in writing and signed by the party purporting to give the
same and, unless otherwise provided, will be limited to the specific breach
waived.

5.6 Assignment. The rights of the Secured Party under this Agreement may be
assigned by the Secured Party without the prior consent of the Debtor. The
Debtor may not assign its obligations under this Agreement.

5.7 Severability. If any provision of this Agreement is determined by any court
of competent jurisdiction to be illegal or unenforceable, that provision will be
severed from this Agreement and the remaining provisions will continue in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
of the parties.

5.8 Notices. Any demand, notice or other communication to be given in connection
with this Agreement must be given in accordance with the Loan Agreement

5.9 Remedies Cumulative: Additional Continuing Security. The rights and remedies
of the Secured Party hereunder are cumulative and are in addition to and not in
substitution for any other security now or hereafter held by the Secured Party
or any other rights or remedies available at law or in equity or otherwise. No
single or partial exercise by the Secured Party of any right or remedy precludes
or otherwise affects the exercise of any other right or remedy to which the
Secured Party may be entitled. This Agreement is a continuing agreement and
security that will remain in full force and effect until discharged by the
Secured Party.

 

- 5 -



--------------------------------------------------------------------------------

5.10 Further Assurances. Each of the Debtor and the Secured Party will from time
to time execute and deliver all such further documents and instruments,
including financing statements and schedules, and do all acts and things as the
other party may reasonably require to effectively carry out or better evidence
or perfect the security granted hereby and the full intent and meaning of this
Agreement.

5.11 Power of Attorney. The Debtor hereby irrevocably appoints any officer for
the time being of the Secured Party the true and lawful attorney of the Debtor
upon the occurrence of an Event of Default that is continuing, with full power
of substitution, to do all things and execute and deliver all such documents and
instruments, including financing statements and schedules, as are referred to in
Section 5.9 above, with the right to use the name of the Debtor whenever and
wherever the officer may deem necessary or expedient and from time to time to
exercise all rights and powers and to perform all acts of ownership in respect
to the Collateral in accordance with this Agreement.

5.12 Discharge. The Debtor will be entitled to a discharge of this Agreement and
termination of any and all commitments under the Loan Agreement or under any
other Loan Document upon written request by the Debtor and full and irrevocable
payment, performance and satisfaction of the Obligations. No discharge will be
effective unless in writing and executed by the Secured Party.

5.13 Governing Law. This Agreement is governed by and will be construed in
accordance with the laws of the Province of Ÿ and the laws of Canada applicable
therein.

5.14 Copy of Documents and Consent to Filings. The Debtor acknowledges having
received a fully executed copy of this Agreement and, to the extent permitted by
applicable law, waives all rights to receive from the Secured Party a copy of
any financing statement, financing change statement, or verification statement,
filed or issued at any time in respect of this Agreement. The Debtor confirms
its consent to the filing by the Secured Party or on its behalf of any financing
statement or financing change statement filed or issued at any time in respect
of this Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement.

 

DEBTOR:

      Ÿ    Per:   

 

     

 

Date of Execution      

Name:

Title:

      c/s

 

- 6 -



--------------------------------------------------------------------------------

     

 

SECURED PARTY:

     

Name:

Title:

 

SUNTRUST BANK

   Per:   

 

     

 

Date of Execution      

Name:

Title:

 

c/s

     

 

     

Name:

Title:

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PAYOR’S PAD AGREEMENT

Business Pre-Authorized Debit Plan* -

Authorization of the Payor to the Payee to Direct Debit an Account

Instructions:

 

1. Please complete all sections in order to instruct your financial institution
to make payments directly from your account.

 

2. Please sign the Terms and Conditions that are part of this document.

 

3. Return the completed form with a blank cheque marked “VOID” to the Payee at
the address noted below.

 

4. If you have any questions, please write or call the Payee.

PAYOR INFORMATION (Please type or print clearly)

 

Payor Name:   Address:   Telephone:   Name(s) of Authorized Signing Officer(s):
          Signature(s) of Authorized Signing Officer(s):   
Date:                                             

PAYOR FINANCIAL INSTITUTION/BANKING INFORMATION (Please type or print clearly)

 

Branch Number   Institution #   Account Number

 

  Name of Financial Institution   Branch   Branch Address        City/Province
   Postal Code                                 

PAYEE INFORMATION (Please type or print clearly)

 

Payee Name:      Address: Number, Street/Avenue/Blvd/Crsc/ City/Province/Postal
Code     

Telephone:

Fax:

Email:



--------------------------------------------------------------------------------

PAYMENT INFORMATION (Please type or print clearly)

 

Please specify whether the payment is a:
(Please check one)   

¨      Fixed Amount: (Please specify)                                

 

¨      Variable Amount: If variable, please specify whether there is a maximum
amount or indicate N/A if there is no maximum
amount:                                

Occurring at:


(Please check one)

  

¨      Set intervals: Please specify the timing (i.e. weekly, bi-weekly,
monthly)                

 

Sporadic intervals

 

The Payor must describe the occurrence of an Event or other criteria that will
trigger the debit of the account

 

¨      Mandatory description here:                                

Are top-ups or adjustments permissible?


(Please check one)

  

¨  Yes

 

¨  No

 

* This form is for PADs which relate to commercial activities of a Payor who is
a corporation, organization, trade, association, government entity, profession,
venture or enterprise.

 

- 9 -



--------------------------------------------------------------------------------

PAYOR’S PAD AGREEMENT

Business Pre-Authorized Debit Plan

Terms & Conditions

 

1. In this Agreement “we”, “us” and “our” refers to the Payor indicated on page
1.

 

2. We agree to participate in this Business Pre-Authorized Debit Plan and we
authorize the Payee indicated on page 1 and any successor or assign of the Payee
to draw a debit in paper, electronic or other form for the purpose of making
payment for goods or services related to our commercial activities (a “Business
PAD”) on our account indicated on the page 1 (the “Account”) at the financial
institution indicated on page 1 (the “Financial Institution”) and we authorize
the Financial Institution to honour and pay such debits.

This Agreement and our authorization are provided for the benefit of the Payee
and our Financial Institution and are provided in consideration of our Financial
Institution agreeing to process debits against our Account in accordance with
the Rules of the Canadian Payments Association.

We agree that any direction we may provide to draw a Business PAD, and any
Business PAD drawn in accordance with this Agreement, shall be binding on us as
if signed by us, and, in the case of paper debits, as if they were cheques
signed by us.

 

3. We may revoke or cancel this Agreement at any time upon notice being provided
by us either in writing or orally. We acknowledge that in order to revoke or
cancel the authorization provided in this Agreement, we must provide notice of
revocation or cancellation to the Payee.

This Agreement applies only to the method of payment and we agree that
revocation or cancellation of this Agreement does not terminate or otherwise
have any bearing on any contract that exists between us and the Payee.

The Payee shall use best efforts to cancel the Business PAD in the next
business, billing or processing cycle but shall within not more than 30 days
from the notice cease to issue any new Business PADs.

We understand that we may obtain a sample cancellation form, or further
information on our right to cancel a PAD Agreement, at our financial institution
or at www.cdnpay.ca.

 

4. We agree that our Financial Institution is not required to verily that any
Business PAD has been drawn in accordance with this Agreement, including the
amount, frequency and fulfillment of any purpose of any Business PAD.

 

5. We agree that delivery of this Agreement to the Payee constitutes delivery by
us to our Financial Institution. We agree that the Payee may deliver this
Agreement to the Payee’s financial institution and agree to the disclosure of
any information which may be contained in this Agreement to such financial
institution.

Delete either 6(a) or 6(b) as applicable

 

6. (a) We understand that with respect to:

 

  (i) fixed amount Business PADs occurring at set intervals, we shall receive
written notice from the Payee of the amount to be debited and the due date(s) of
debiting, at least 10 calendar days before the first Business PAD, and such
notice shall be received every time there is a change in the amount or payment
date(s), except as provided in clause (iii) below;

 

  (ii) variable amount Business PADs occurring at set intervals, we shall
receive written notice from the Payee of the amount to be debited and the due
date(s) of debiting, at least 10 calendar days before the due date of every
Business PAD, except as provided in clause (iii) below; and

 

  (iii) fixed amount and variable amount Business PADs occurring at set
intervals, where the Business PAD Plan provides for a change in the amount of
such fixed and variable amount PADs as a result of our direct action (such as,
but not limited to, a telephone instruction) requesting the Payee to change the
amount of a PAD, no pre-notification of such changes is required.

 

- 10 -



--------------------------------------------------------------------------------

- OR -

If Payor agrees to waive pre-notification, Payor must sign where indicated

 

  (b) We agree to waive the pre-notification requirements in section 6(a) of
this Agreement.

 

  

 

        

 

         Signature of Payor      Signature of Payor   

 

7. We agree that with respect to Business PADs, where the payment frequency is
sporadic, an authorization given using a password or secret code or other
signature equivalent that is issued to us shall constitute a valid authorization
for the Payee or its agent to debit our account.

 

8. We may dispute a Business PAD by providing a signed declaration to our
Financial Institution under the following conditions:

 

  (a) the Business PAD was not drawn in accordance with this Agreement;

  (b) this Agreement was revoked or cancelled; or

  (c) any pre-notification required and not waived by section 6(b) was not
received by us.

We acknowledge that, in order to obtain reimbursement from our Financial
Institution for the amount of a disputed Business PAD, we must sign a
declaration to the effect that either (a), (b) or (c) above took place and
present it to our Financial Institution up to and including but not later than
ten (10) business days after the date on which the disputed Business PAD was
posted to our Account.

We acknowledge that, after this ten (10) business day period, we shall resolve
any dispute regarding a Business PAD solely with the Payee, and that our
Financial Institution shall have no liability to us respecting any such Business
PAD.

 

9. We certify that all information provided with respect to the Account is
accurate and we agree to inform the Payee, in writing, of any change in the
Account information provided in this Agreement at least ten (10) business days
prior to the next due date of a Paper and/or Electronic Business PAD. In the
event of any such change, this Agreement shall continue in respect of any new
account to be used for Business PADs.

 

10. We have certain recourse/reimbursement rights if any debit does not comply
with this Agreement. For example, we have the right to receive reimbursement for
any debit that is not authorized or is not consistent with this PAD Agreement.
To obtain more information on our recourse/reimbursement rights, we may contact
our financial institution or visit the CPA website at www.cdnpay.ca.

 

11. We warrant and guarantee that all persons whose signatures are required to
sign on the Account have signed this Agreement below. In addition we warrant and
guarantee, where applicable, that we have the authority to electronically agree
to commit to this Agreement by secure electronic signature and that our secure
electronic signature conforms with the requirements of Rule H1.

If Paee intends to use a payment provider must include statement

 

12 We agree that a payment service provider will administer the PAD. [INSERT
NAME] will be administering the PAD.

 

13 We understand and agree to the foregoing terms and conditions.

 

14. We agree to comply with the Rules of the Canadian Payments Association, or
any other rules or regulations which may affect the services described herein,
as may be introduced in the future or are currently in effect and we agree to
execute any further documentation which may be prescribed from time to time by
the Canadian Payments Association in respect of the services described herein.

 

- 11 -



--------------------------------------------------------------------------------

15. Applicable to the Province of Quebec only: It is the express wish of the
parties that this Agreement and any related documents be drawn up and executed
in English. Les parties conviennent que la presénte convention et tous les
documents s’y rattachant soient rédigés et signes en anglais.

 

 

   Per:   

 

  

 

Name of Payor      

Signature of Authorized Signing Officer

Name:

Title:

   Date    Per:   

 

  

 

     

Signature of Authorized Signing Officer

Name:

Title:

   Date

 

- 12 -